Exhibit 10.1

 

Execution Draft

 

 

CREDIT AGREEMENT

 

Dated as of June 30, 2004

 

by and between

 

P&F INDUSTRIES, INC.,

FLORIDA PNEUMATIC MANUFACTURING CORPORATION,

EMBASSY INDUSTRIES, INC.,

GREEN MANUFACTURING, INC.,

COUNTRYWIDE HARDWARE, INC.,

NATIONWIDE INDUSTRIES, INC., and

WOODMARK INTERNATIONAL, L.P.

as Co-Borrowers

 

- and -

 

CITIBANK, N.A.,

as Administrative Agent

 

- and -

 

THE LENDERS PARTY HERETO

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01. Definitions

 

SECTION 1.02. Accounting Terms

 

SECTION 1.03. Terms Generally

 

 

 

ARTICLE II LOANS

 

SECTION 2.01. Revolving Credit Loans

 

SECTION 2.02. Revolving Credit Notes

 

SECTION 2.03. Equipment Loans

 

SECTION 2.04. Term Loan

 

SECTION 2.05. Term Loan Notes

 

SECTION 2.06. Letters of Credit and Banker’s Acceptances.

 

 

 

ARTICLE III INTEREST RATE; FEES AND PAYMENTS; USE OF PROCEEDS

 

SECTION 3.01. Interest Rate

 

SECTION 3.02. Use of Proceeds

 

SECTION 3.03. Prepayments

 

SECTION 3.04. Fees

 

SECTION 3.05.  Inability to Determine Interest Rate.

 

SECTION 3.06. Illegality.

 

SECTION 3.07. Other Events

 

SECTION 3.08. Indemnity.

 

SECTION 3.09. Funds; Manner of Payment

 

SECTION 3.10. Pro Rata Treatment and Payments

 

SECTION 3.11. Funding and Disbursement of Loans

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

 

 

1

--------------------------------------------------------------------------------


 

SECTION 4.01. Organization, Corporate Powers, etc

 

SECTION 4.02. Authorization of Borrowing, Enforceable Obligations

 

SECTION 4.03. Financial Condition

 

SECTION 4.04. Taxes

 

SECTION 4.05. Title to Properties

 

SECTION 4.06. Litigation

 

SECTION 4.07. Agreements

 

SECTION 4.08. Compliance with ERISA

 

SECTION 4.09. Federal Reserve Regulations; Use of Proceeds

 

SECTION 4.10. Approval

 

SECTION 4.11. Subsidiaries.

 

SECTION 4.12. Hazardous Materials

 

SECTION 4.13. Investment Company Act

 

SECTION 4.14. Security Agreement

 

SECTION 4.15. No Default

 

SECTION 4.16. Permits and Licenses.

 

SECTION 4.17. Compliance with Law.

 

SECTION 4.18. Disclosure.

 

SECTION 4.19. Pledge Agreement.

 

SECTION 4.20. Representations in Purchase Agreement.

 

 

 

ARTICLE V CONDITIONS OF LENDING

 

SECTION 5.01. Conditions to the Initial Extensions of Credit

 

SECTION 5.02. Conditions to all Loans

 

SECTION 5.03. Additional Conditions with respect to each Equipment Loan

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

 

SECTION 6.01. Corporate Existence, Properties, etc

 

SECTION 6.02. Payment of Indebtedness, Taxes, etc

 

SECTION 6.03. Financial Statements, Reports, etc

 

SECTION 6.04. Access to Premises and Records

 

SECTION 6.05. Notice of Adverse Change

 

 

2

--------------------------------------------------------------------------------


 

SECTION 6.06. Notice of Default

 

SECTION 6.07. Notice of Litigation

 

SECTION 6.08. ERISA

 

SECTION 6.09. Compliance with Applicable Laws

 

SECTION 6.10. Subsidiaries

 

SECTION 6.11. Default in Other Agreements

 

SECTION 6.12. Environmental Laws

 

SECTION 6.13. Further Assurances.

 

SECTION 6.14. Mortgages

 

 

 

ARTICLE VII NEGATIVE COVENANTS

 

SECTION 7.01. Liens

 

SECTION 7.02. Indebtedness

 

SECTION 7.03. Guaranties

 

SECTION 7.04. Sale of Assets

 

SECTION 7.05. Sales of Notes

 

SECTION 7.06. Loans and Investments

 

SECTION 7.07. Nature of Business

 

SECTION 7.08. Sale and Leaseback

 

SECTION 7.09. Federal Reserve Regulations

 

SECTION 7.10. Accounting Policies and Procedures

 

SECTION 7.11. Hazardous Materials

 

SECTION 7.12. Limitations on Fundamental Changes

 

SECTION 7.13. Financial Condition Covenants.

 

SECTION 7.14. Subordinated Debt

 

SECTION 7.15. Transactions with Affiliates

 

SECTION 7.16. Impairment of Security Interest

 

 

 

ARTICLE VIII EVENTS OF DEFAULT

 

SECTION 8.01. Events of Default

 

 

 

THE ADMINISTRATIVE AGENT

 

SECTION 9.01. Appointment, Powers and Immunities

 

 

3

--------------------------------------------------------------------------------


 

SECTION 9.02. Reliance by Administrative Agent

 

SECTION 9.03. Events of Default

 

SECTION 9.04. Rights as a Lender

 

SECTION 9.05. Indemnification

 

SECTION 9.06. Non-Reliance on Administrative Agent and Other Lenders

 

SECTION 9.07. Failure to Act

 

SECTION 9.08. Resignation of the Administrative Agent

 

SECTION 9.09. Sharing of Collateral and Payments

 

 

 

ARTICLE X MISCELLANEOUS

 

SECTION 10.01. Notices

 

SECTION 10.02. Effectiveness; Survival of Agreement

 

SECTION 10.03. Expenses of the Bank

 

SECTION 10.04. Amendments and Waivers.

 

SECTION 10.05. Successors and Assigns; Participations

 

SECTION 10.06. No Waiver; Cumulative Remedies

 

SECTION 10.07. APPLICABLE LAW

 

SECTION 10.08. SUBMISSION TO JURISDICTION

 

SECTION 10.09. Severability

 

SECTION 10.10. Reinstatement; Certain Payments

 

SECTION 10.11. Right of Setoff

 

SECTION 10.12. Joint and Several Obligations of the Co-Borrowers

 

SECTION 10.13. Entire Agreement.

 

SECTION 10.14. Counterparts

 

SECTION 10.15. Headings

 

SECTION 10.16. Construction

 

 

4

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule I

 

–

 

Subsidiaries and Affiliates

Schedule II

 

–

 

Liens

Schedule III

 

–

 

Existing Indebtedness

Schedule IV

 

–

 

Existing Guarantees

Schedule V

 

–

 

Intentionally Omitted

Schedule VI

 

–

 

Permitted Investments

Schedule VII

 

–

 

Litigation

Schedule VIII

 

–

 

Environmental Matters

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

Exhibit A

 

–

 

Form of Revolving Credit Note

Exhibit B

 

–

 

Form of Equipment Loan Note

Exhibit C

 

–

 

Form of Term Loan Note

Exhibit D

 

–

 

Form of Guaranty

Exhibit E

 

–

 

Form of Security Agreement

Exhibit F

 

–

 

Form of Notice of Borrowing

Exhibit G

 

–

 

Form of Opinion of Counsel

Exhibit H

 

–

 

Form of Borrowing Base Certificate

Exhibit I

 

–

 

Form of Pledge Agreement

Exhibit J-1

 

–

 

Form of Woodmark Subordinated Note

Exhibit J-2

 

–

 

Form of Sherstad Subordinated Note

Exhibit K

 

–

 

Form of Mortgage

Exhibit L

 

–

 

Form of U.S. Tax Compliance Certificate

 

5

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of June 30, 2004, by and among P&F INDUSTRIES, INC., a
Delaware corporation (“P&F”), FLORIDA PNEUMATIC MANUFACTURING CORPORATION, a
Florida corporation (“Florida Pneumatic”), EMBASSY INDUSTRIES, INC., a New York
corporation (“Embassy”), GREEN MANUFACTURING, INC., a Delaware corporation,
(“Green”), COUNTRYWIDE HARDWARE, INC., a Delaware corporation (“Countrywide”),
NATIONWIDE INDUSTRIES, INC., a Florida corporation (“Nationwide”) and WOODMARK
INTERNATIONAL, L.P., a Delaware limited partnership (“Woodmark”; and
collectively with P&F, Florida Pneumatic, Embassy, Green, Countrywide and
Nationwide, the “Co-Borrowers”), the LENDERS which from time to time are parties
to this Agreement (individually a “Lender” and, collectively, the “Lenders”) and
CITIBANK, N.A., a national banking association, as Administrative Agent for the
Lenders (the “Administrative Agent”).

 

RECITALS

 

The Co-Borrowers have requested the Lenders to extend credit from time to time
and the Lenders are willing to extend credit to the Co-Borrowers, subject to the
terms and conditions hereinafter set forth.

 

Accordingly, the Co-Borrowers and the Lenders agree as follows:

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.01.    Definitions.  As used herein, the following words and terms
shall have the following meanings:

 

“Affiliate” shall mean with respect to any Person, any corporation, partnership,
limited liability company, limited liability partnership, joint venture, trust
or unincorporated organization which, directly or indirectly, controls or is
controlled by or is under common control with such Person.  For the purpose of
this definition, “control” of a Person shall mean the power, direct or indirect,
to direct or cause the direction of the management or policies of such Person
whether through the ownership of voting securities, by contract or otherwise;
provided that, in any event, any Person who owns directly or indirectly 10% or
more of the securities having ordinary voting power for the election of
directors or other governing body of a corporation or 10% or more of the
partnership or other ownership interest of any Person (other than as a limited
partner of such other Person) will be deemed to control such corporation or
other Person.

 

“Aggregate Banker’s Acceptances Outstanding” shall mean on the date of
determination thereof, the aggregate principal balance of outstanding Banker’s
Acceptances created by the Issuing Lender on behalf of or for the benefit of the
Co-Borrowers, or any of them, hereunder.

 

“Aggregate Letters of Credit Outstanding” shall mean on the date of
determination thereof, the sum of (a) the aggregate maximum amount which is
available or available in the future to be drawn under all outstanding Letters
of Credit under this Agreement plus (b) the

 

6

--------------------------------------------------------------------------------


 

aggregate amount of any payments made by the Issuing Lender under any Letter of
Credit issued pursuant to this Agreement that has not been reimbursed by the
Co-Borrowers.

 

“Aggregate Outstandings” shall mean on the date of determination thereof, the
sum of (i) Aggregate RC Outstandings plus (ii) aggregate outstanding principal
amount of the Equipment Loans.

 

“Aggregate RC Outstandings” shall mean on the date of determination thereof, the
sum of (i) the Aggregate Letters of Credit Outstanding, plus (ii) the Aggregate
Banker’s Acceptances Outstanding, plus (iii) the aggregate outstanding principal
amount of the Revolving Credit Loans.

 

“Agreement” shall mean this Credit Agreement dated as of June 30, 2004, as it
may hereafter be amended, restated, supplemented or otherwise modified from time
to time.

 

“Applicable Revolving Credit Loan Margin” shall mean with respect to Revolving
Credit Loans that are Prime Rate Loans or LIBOR Loans hereunder, the percentage
set forth below under the headings “Prime Rate Margin” and “LIBOR Margin”,
respectively, opposite the applicable ratio:

 

Consolidated Senior Debt to
Consolidated EBITDA

 

Prime Rate
Margin

 

LIBOR Margin

 

 

 

 

 

 

 

Greater than 3.50:1.00

 

0.25

%

1.75

%

 

 

 

 

 

 

Equal to or less than 3.50:1.00 but greater than 2.25:1.00

 

0

%

1.60

%

 

 

 

 

 

 

Equal to or less than 2.25:1.00

 

0

%

1.45

%

 

Notwithstanding the foregoing, during the period commencing on the Closing Date
and ending on the fifth Business Day following the date of delivery of the
financial statements to the Administrative Agent for the fiscal quarter ending
September 30, 2004, the Applicable Revolving Credit Loan Margin shall be 0% per
annum, with respect to Prime Rate Loans, and 1.60% per annum, with respect to
LIBOR Loans. The Applicable Revolving Credit Loan Margin will be set or reset
quarterly on the date which is five (5) Business Days following the date of
receipt by the Administrative Agent of the financial statements referred to in
6.03(a) and Section 6.03(b), together with a certificate of the Chief Financial
Officer of the Co-Borrowers certifying the ratio of Consolidated Senior Debt to
Consolidated EBITDA and setting forth the calculation thereof in detail;
provided, however, that if any such financial statement and certificate are not
received by the Administrative Agent within the time period required pursuant to
Section 6.03(a) or Section 6.03(b), as the case may be, the Applicable Revolving
Credit Loan Margin will be established at the highest rates provided above from
the date such financial statement and certificate were due until the date which
is five (5) Business Days following the receipt by the Administrative of such
financial statements and certificate; and provided, further, that the Lenders
shall not in any way be deemed to have waived any Event of Default, or any
rights or remedies hereunder or under any other Loan Document in connection with
the foregoing proviso.

 

7

--------------------------------------------------------------------------------


 

During the occurrence and continuance of a Default or an Event of Default, no
downward adjustment, and only upward adjustments, shall be made to the
Applicable Revolving Credit Loan Margin.

 

“Applicable Term Loan/Equipment Loan Margin” shall mean with respect to Term
Loans and Equipment Loans that are Prime Rate Loans or LIBOR Loans hereunder,
the percentage set forth below under the headings “Prime Rate Margin” and “LIBOR
Margin”, respectively, opposite the applicable ratio:

 

Consolidated Senior Debt to
Consolidated EBITDA

 

Prime Rate
Margin

 

LIBOR Margin

 

 

 

 

 

 

 

Greater than 3.50:1.00

 

0.25

%

2.00

%

 

 

 

 

 

 

Equal to or less than 3.50:1.00 but greater 2.25:1.00

 

0

%

1.75

%

 

 

 

 

 

 

Equal to or less than 2.25:1.00

 

0

%

1.50

%

 

Notwithstanding the foregoing, during the period commencing on the Closing Date
and ending on the fifth Business Day following the date of delivery of the
financial statements to the Administrative Agent for the fiscal quarter ending
September 30, 2004, the Applicable Term Loan/Equipment Loan Margin shall be 0%
per annum, with respect to Prime Rate Loans, and 1.75% per annum, with respect
to LIBOR Loans. The Applicable Term Loan/Equipment Loan Margin will be set or
reset quarterly on the date which is five (5) Business Days following the date
of receipt by the Administrative Agent of the financial statements referred to
in 6.03(a) and Section 6.03(b), together with a certificate of the Chief
Financial Officer of the Co-Borrowers certifying the ratio of Consolidated
Senior Debt to Consolidated EBITDA and setting forth the calculation thereof in
detail; provided, however, that if any such financial statement and certificate
are not received by the Administrative Agent within the time period required
pursuant to Section 6.03(a) or Section 6.03(b), as the case may be, the
Applicable Term Loan/Equipment Loan Margin will be established at the highest
rates provided above from the date such financial statement and certificate were
due until the date which is five (5) Business Days following the receipt by the
Administrative of such financial statements and certificate; and provided,
further, that the Lenders shall not in any way be deemed to have waived any
Event of Default, or any rights or remedies hereunder or under any other Loan
Document in connection with the foregoing proviso.  During the occurrence and
continuance of a Default or an Event of Default, no downward adjustment, and
only upward adjustments, shall be made to the Applicable Term Loan/Equipment
Loan Margin.

 

“Available Revolving Credit Commitment” shall mean at any time the lesser of (a)
the Borrowing Base less Aggregate RC Outstandings or (b) the Revolving Credit
Commitment less Aggregate Outstandings.

 

“Banker’s Acceptances” shall mean banker’s acceptances created by the Issuing
Lender accepting a draft drawn on the Issuing Credit and which satisfy
eligibility requirements

 

8

--------------------------------------------------------------------------------


 

established by the Board of Governors of the Federal Reserve System and the
Issuing Lender’s internal requirements as in effect from time-to-time.

 

“Bowling Green Premises” shall mean the real property owned by Green at 1032
South Maple Street, Bowling Green, Ohio 43402-0408.

 

“Borrowing Base” shall mean as of any Borrowing Date an amount equal to the sum
of (a) 80% of the value of the Obligor’s Eligible Accounts Receivable, and
(b) the lesser of (i) 50% of the aggregate value of the Obligor’s Eligible
Inventory, and (ii) $6,000,000; provided, however, such percentages and the
foregoing inventory limitation may be revised from time to time solely by the
Required Lenders in their Permitted Discretion (i) upon 30 days’ prior written
notice to the Co-Borrowers so long as no Default or Event of Default has
occurred and is then continuing or (ii) immediately upon written notice if a
Default or Event of Default has occurred and is then continuing.  Without
limiting the foregoing, the Required Lenders may revise such percentages after
review of each field audit of the Obligor’s receivables and inventory.  The
value of all Eligible Inventory shall be determined at the lower of cost or
market value on a first in first out basis in accordance with Generally Accepted
Accounting Principles applied on a consistent basis.  The Borrowing Base may be
computed on the basis that the Woodmark Acquisition has been consummated and the
Initial Borrowing Base Certificate shall be as of May 31, 2004 (but assuming the
Woodmark Acquisition has been consummated).

 

“Borrowing Base Certificate” shall mean the Borrowing Base Certificate in the
form set forth as Exhibit H attached hereto.

 

“Borrowing Date” shall mean, with respect to any Loan, the date on which such
Loan is disbursed to a Co-Borrower.

 

“Business Day” shall mean any day not a Saturday, Sunday or legal holiday, on
which banks in New York, New York are open for business; provided, however, that
when used in connection with an LIBOR Loan the term “Business Day” shall exclude
any day on which the Administrative Agent is not open for dealings in Dollar
deposits in the London interbank eurodollar market.

 

“Capital Expenditures” shall mean additions to property and equipment of P&F and
its Subsidiaries, which, in conformity with GAAP, are included as “additions to
property, plant or equipment” or similar items which would be reflected in the
consolidated statement of cash flow of P&F and its Subsidiaries, including
without limitation, property and equipment which are the subject of a Capital
Lease; provided that Capital Expenditures shall not include Permitted
Acquisitions or Capital Expenditures of the Person acquired prior to the date of
an acquisition.

 

“Capital Lease” shall mean (a) any lease of property, real or personal, if the
then present value of the minimum rental commitment thereunder should, in
accordance with GAAP, be capitalized on the balance sheet of the lessee, and (b)
any other such lease the obligations with respect to which are required to be
capitalized on the balance sheet of the lessee.

 

“Cash Collateral” shall mean a deposit by the Co-Borrowers made in immediately
available funds to a cash collateral account at the Administrative Agent and the
taking of all

 

9

--------------------------------------------------------------------------------


 

action required to provide the Administrative Agent, for the ratable benefit of
the Lenders, a first priority perfected security interest in such deposit.

 

“Chief Financial Officer” shall mean, with respect to any entity, the Chief
Financial Officer of such entity or in the event no such position exists, the
Corporate Controller/Treasurer of such entity or the person performing
comparable duties.

 

“Closing Date” shall mean June 30, 2004.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Commitment Proportion” shall mean, with respect to each Lender at the time of
determination, the ratio, expressed as a percentage, which such Lender’s
Commitments bear to the Total Commitment or, if the Commitments have expired or
have been terminated, the ratio, expressed as a percentage, which (a) the sum of
aggregate Loans advanced by such Lender, plus the Aggregate Banker’s Acceptance
Outstandings and the Aggregate Letters of Credit Outstandings of such Lender to
(b) the Aggregate Outstandings plus the aggregate amount of Term Loans
outstanding, at such time.

 

“Commitments” shall mean, collectively, the Revolving Credit Commitment
(including the Equipment Loan Commitment) and the Term Loan Commitment.

 

“Consolidated” shall mean, as applied to any financial or accounting term, such
term determined on a consolidated basis in accordance with GAAP for P&F and its
Subsidiaries.

 

“Consolidated Capital Base” shall mean on a Consolidated basis, the
shareholders’ equity of P&F and its Subsidiaries plus, Subordinated Debt, less
all intangible assets, including without limitation, organization expenses,
intellectual property, goodwill, loans or mortgages due from shareholders and/or
employees and/or Affiliates, treasury stock (unless otherwise deducted in the
computation of shareholders’ equity) or deferred charges.

 

“Consolidated Current Maturities on Long Term Debt” shall mean the portion of
any Indebtedness which is classified as the current portion of long term debt on
the Consolidated financial statements of P&F and its Subsidiaries, in accordance
with GAAP.

 

“Consolidated EBITDA” shall mean for P&F and its Subsidiaries for any period,
the Consolidated Net Income (or Consolidated net loss) of P&F and its
Subsidiaries for such period, plus the sum, without duplication, of (a) gross
interest expense, (b) depreciation and amortization expenses or charges, (c) all
income taxes to any government or governmental instrumentality, expensed on
P&F’s or its Subsidiaries’ books (whether paid or accrued) and (d) non-cash
extraordinary losses resulting from a write-off of goodwill in the context of an
acquisition, minus the sum of (a) all extraordinary gains, (b) all interest
income and (c) all non-cash income or gain, in each case determined on a
Consolidated basis for P&F and its Subsidiaries in accordance with GAAP.  All of
the foregoing categories shall be calculated (without duplication) over the four
fiscal quarters next preceding the date of calculation thereof, provided that,
notwithstanding anything to the contrary, EBITDA of Woodmark included in shall
be calculated on an annualized basis for (i) the fiscal quarter ending September
30, 2004 by multiplying actual EBITDA of

 

10

--------------------------------------------------------------------------------


 

Woodmark for the fiscal quarter ending September 30, 2004 by a multiple of four,
(ii) the fiscal quarter ending December 31, 2004 by multiplying actual EBITDA of
Woodmark for the two fiscal quarters ending December 31, 2004 by a multiple of
two, and (iii) the fiscal quarter ending March 31, 2005 by multiplying actual
EBITDA of Woodmark for three fiscal quarters ending March 31, 2005 by a multiple
of three.

 

“Consolidated Interest Expense” shall mean the Consolidated interest expense of
P&F and its Subsidiaries, determined in accordance with GAAP.

 

“Consolidated Net Income” shall mean, for any period, the net income of P&F and
its Subsidiaries on a Consolidated basis for such period determined in
accordance with GAAP.

 

“Consolidated Net Loss” shall mean, for any period, a net loss of P&F and its
Subsidiaries on a Consolidated basis for such period determined in accordance
with GAAP.

 

“Consolidated Net Worth” shall mean (a) total Consolidated assets of P&F and its
Subsidiaries less (b) the total Consolidated liabilities of P&F and its
Subsidiaries, in each case determined in accordance with GAAP.

 

“Consolidated Senior Debt” shall mean all Indebtedness of P&F and its
Subsidiaries for borrowed money other than (i) Indebtedness described in clause
“(i)” of the definition of Indebtedness, but only to the extent such banker’s
acceptance does not constitute Banker’s Acceptances, (ii) Indebtedness described
in clause “(j)” of the definition of the term “Indebtedness,” (iii) Subordinated
Debt, and (iv) Indebtedness consisting of foreign currency exchange agreements
as described in clause “(h)” of the definition of Indebtedness.

 

“Default” shall mean any event or condition which upon notice, lapse of time or
both, specified in Section 8.01 would constitute an Event of Default.

 

“Dollar” and the symbol “$” shall mean lawful money of the United States of
America.

 

“EBITDA” shall mean, for any Person for any period, Net Income (or Net Loss) of
such Person for such period, plus the sum, without duplication, of (a) gross
interest expense of such Person, (b) depreciation and amortization expenses or
charges of such Person, and (c) all income taxes to any government or
governmental instrumentality expensed on such Person’s books (whether paid or
accrued) minus the sum of (a) all extraordinary gains of such Person, and (b)
all interest income of such Person, determined in accordance with GAAP applied
on a consistent basis; provided that, if such Person has Subsidiaries, all of
the foregoing categories shall be determined for such Person and its
Subsidiaries on a consolidated basis in accordance with GAAP, applied on a
consistent basis.

 

“Eligible Accounts Receivable” shall mean and include such accounts receivable
of the Obligors’ arising out of sales, net of any credits, rebates or offsets
and net of any commissions payable to third parties, and which are and at all
times shall continue to be acceptable to the Required Lenders in all respects. 
Criteria for eligibility may be fixed and revised from time to time solely by
the Required Lenders in their Permitted Discretion, Discretion (i) upon 30 days’
prior written notice to the Co-Borrowers so long as no Default or Event of
Default has occurred and is then continuing or (ii) immediately upon written
notice if a Default or Event of Default has occurred

 

11

--------------------------------------------------------------------------------


 

and is then continuing.  In general, such accounts receivable shall in no event
be deemed to be eligible unless:  (a) delivery of the merchandise or the
rendition of services has been completed; (b) no return, rejection or
repossession has occurred; (c) such merchandise or the services have been
finally accepted by the account debtor without dispute, setoff, defense or
counterclaim; (d) such account receivable continues to be in full conformity
with any representation and warranty made herein by the respective Obligor to
the Required Lenders with respect thereto; (e) not more than ninety (90) days
have elapsed from the invoice date; (f) the account debtor with respect thereto
is not an Affiliate of such Obligor or a foreign entity or located outside the
United States (unless, with respect to a foreign account debtor, the account
receivable is insured by credit insurance in form and substance satisfactory to
the Required Lenders in all respects) and the account debtor is not the subject
of any bankruptcy or insolvency proceeding; (g) except with respect to accounts
receivable owing from Home Depot (or its Subsidiaries) or Sears (or its
Subsidiaries), not more than 50% of aggregate accounts of the customer in
question are more than 90 days from invoice date, (h) except with respect to
accounts receivable owing from Home Depot (or its Subsidiaries) or Sears (or its
Subsidiaries)if the aggregate accounts of the customer in question constitute
more than 10% of such Obligor’s otherwise aggregate accounts receivable, the
portion of such accounts in excess of such percentage shall not constitute
Eligible Accounts Receivable; (i) such account receivable does not constitute an
obligation of the United States unless all steps required by the Required
Lenders in connection therewith including notice to the United States Government
under the Federal Assignment of Claims Act have been duly taken; (j) such
account receivable is not evidenced by an instrument (as defined in Article 9 of
the Uniform Commercial Code) other than an instrument in the possession of the
Administrative Agent for the ratable benefit of the Lenders, unless such
receivable is in an amount less than $25,000; (k) such account receivable is not
a contra account receivable; (l) such account receivable does not arise from a
consignment sale; (m) such account receivable is not encumbered by Liens, other
than Liens in favor of the Administrative Agent for the benefit of the Lenders;
(n) such account receivable has not been written off or deemed uncollectible by
such Obligor, as applicable; and (o) and the Required Lenders are, and continue
to be reasonably satisfied with the credit standing of the account debtor in
relation to amount of credit extended.  Notwithstanding anything to the
contrary, the Lenders agree that the SHI Receivable shall be deemed an Eligible
Receivable so long as the Escrow Agreement, dated as of the Closing Date,
between Woodmark and Woodmark International L.P., a Texas limited partnership,
shall remain in full force and effect.

 

“Eligible Inventory” shall mean all inventory (including raw materials) of the
Obligors’ located in the United States, which meet all of the following
specifications: (a) the inventory is lawfully owned by an Obligor, is not
subject to any lien, claim, security interest or prior assignment and is not
obsolete, (b) the inventory is stored on property that is either owned or leased
by such Obligor or owned or leased by a warehousemen that has contracted with
such Obligor to store inventory on such warehousemen’s property, provided that,
with respect to inventory stored on property leased by an Obligor, such Obligor
shall have delivered in favor of the Administrative Agent an appropriate lien
waiver (in form and substance reasonably satisfactory to the Administrative
Agent) executed by the Landlord, and with respect to inventory stored on the
property owned or leased by a warehousemen, such Obligor shall have delivered to
the Administrative Agent an appropriate lien waiver (in form and substance
reasonably satisfactory to the Administrative Agent) executed by the
warehousemen, provided further that,

 

12

--------------------------------------------------------------------------------


 

in the event that the Co-Borrowers shall not have delivered to the
Administrative Agent a lien waiver reasonably satisfactory to the Administrative
Agent executed by such Landlord or warehouseman, , the Administrative Agent may
elect to reserve against such inventory held at such location in an amount to be
determined by the Administrative Agent in its Permitted Discretion; (c) the
Obligor has the right of assignment thereof and the power to grant liens and
security interests therein; (d) the inventory arose or was acquired in the
ordinary course of such Obligor’s business, and no portion thereof represents
defective or damaged goods or perishable goods or unsalable goods; (e) no
accounts receivable or document to title has been created or issued with respect
to such inventory; (f) the inventory is readily marketable for sale or lease by
the applicable Obligor, (g) the inventory does not consist of any packaging
materials and supplies (other than inventoried packaging materials and
supplies), supplies (other than supplies held for sale), obsolete goods, goods
in transit to third parties, consigned inventory or inventory in transit.

 

“Embassy Premises” shall mean the real property owned by Embassy at 300 Smith
Street, Farmingdale, New York 11735.

 

“Environmental Law” shall mean any law, ordinance, rule, regulation or policy
having the force of law of any Governmental Authority relating to pollution or
protection of the environment or to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials,
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. §§9601, et. seq.),
the Hazardous Materials Transportation Act, as amended (49 U.S.C. §§1801, et.
seq.), the Resource Conservation and Recovery Act, as amended (42 U.S.C. §§6901,
et. seq.) and the rules and regulations promulgated pursuant thereto.

 

“Equipment Loan” shall have the meaning given to such term in Section 2.03
hereof.

 

“Equipment Loan Commitment” shall mean, with respect to each Lender, the
obligation of such Lender to make the Equipment Loans to the Co-Borrowers in an
aggregate amount not to exceed the amount set forth opposite such Lender’s name
on the signature pages hereof under the caption “Equipment Loan Commitment”.

 

“Equipment Loan Maturity Date” means, with respect to each Equipment Loan, the
date on which such Equipment Loan becomes due and payable in accordance with its
terms, which date shall be the date determined as set forth in Section 2.03 but
which shall not be more than five (5) years from the date such Equipment Loan is
made.

 

“Equipment Loan Notes” shall mean, collectively, the promissory notes of the
Co-Borrower issued to each Lender in accordance with Section 2.03 hereof, each
in the form attached as Exhibit B hereto, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

13

--------------------------------------------------------------------------------


 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Co-Borrowers or any of them would be deemed to be a
member of the same “controlled group” within the meaning of Section 414(b), (c),
(m) and (o) of the Code.

 

“Eurocurrency Reserve Requirement” shall mean a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the applicable statutory reserve requirements (expressed
as a decimal) for the Administrative Agent (without duplication, but including,
without limitation, basic, supplemental, marginal and emergency reserves), from
time to time in effect under Regulation D with respect to eurocurrency funding
currently referred to as “Eurocurrency liabilities” in Regulation D.  It is
agreed that for purposes hereof each LIBOR Loan shall be deemed to constitute a
“Eurocurrency liability” as defined in Regulation D, and to be subject to the
reserve requirements of Regulation D without benefit of credit or proration,
exemptions or offsets which might otherwise be available to the Lenders from
time to time under Regulation D.

 

“Event of Default” shall have the meaning set forth in Article VIII.

 

“Executive Officer” shall mean with respect to any entity, the Chairman, the
President, the Chief Financial Officer or the Secretary of such entity, as
applicable, and their respective successors, if any, designated by the board of
directors.

 

“Existing Indebtedness” shall mean the aggregate Indebtedness of the
Co-Borrowers to Citibank, N.A. (successor-in-interest to European American Bank)
pursuant to that certain Credit Agreement, dated as of July 23, 1998, as
amended, among the Co-Borrowers (other than Woodmark) and Citibank, N.A.

 

“Existing Letter of Credit” shall mean that certain Letter of Credit issued by
Citibank, N.A. for the benefit of Green pursuant to the Reimbursement Agreement,
of which $185,873.18 remains outstanding as of the Closing Date.

 

“Fixed Rate” shall mean a rate of interest per annum quoted to the Co-Borrowers
by the Administrative Agent, from time to time at the request of the
Co-Borrowers, as the “Fixed Rate”.  Such quoted rate shall be the fixed rate
which would be applicable to a Fixed Rate Loan made by the Lenders on the
requested date for a proposed Fixed Rate Loan, in the specified amount and for
the specified term thereof.  Notwithstanding any other provision of this
Agreement, the rate so quoted by the Administrative Agent shall be the rate, at
the time of election, on United States Treasury Notes (as determined by the
Administrative Agent) having maturities approximately equal to the maturity of
such Fixed Rate Loan plus 175 basis points.

 

“Fixed Rate Loan” shall mean a Loan at such time as it is made or being
maintained at the rate of interest based upon the Fixed Rate.

 

“GAAP” shall mean, with respect to the financial statements of any Person
generally accepted accounting principles and practices which are recognized as
such by the American Institute of Certified Public Accountants acting through
the financial Accounting Standards Board and which are consistently applied for
all periods so as to properly reflect the consolidated

 

14

--------------------------------------------------------------------------------


 

financial condition and the consolidated results of operations and cash flows of
such Person and its Subsidiaries.

 

“Governmental Authority” shall mean any nation or government, any state,
province, city or municipal entity or other political subdivision thereof, and
any governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board or similar
body, whether federal, state, provincial, territorial, local or foreign.

 

“Guarantors” shall mean, collectively, each Person listed on Schedule IV hereto
and each Person who, from time to time, is required to execute a Guaranty in
accordance with Section 5.01(b) or Section 6.10; provided such Person’s status
as a Guarantor shall be effective as of the date of such execution.

 

“Guaranty” means the Guaranty in the form attached hereto as Exhibit D to be
executed and delivered by the Guarantors and any Person who may be required to
execute the same pursuant to Section 6.10, as the same may hereafter be amended,
restated, supplemented or otherwise modified from time to time.

 

“Hazardous Materials” shall mean any explosives, radioactive materials, or other
materials, wastes, chemicals or substances regulated as toxic, hazardous, or as
a pollutant, contaminant, or waste under any Environmental Law.

 

“Indebtedness” shall mean, without duplication, as to any Person or Persons (a)
indebtedness for borrowed money; (b) indebtedness for the deferred purchase
price of property or services; (c) indebtedness evidenced by bonds, debentures,
term notes or other similar instruments; (d) obligations and liabilities secured
by a Lien upon property owned by such Person, whether or not owing by such
Person and even though such Person has not assumed or become liable for the
payment thereof; (e) Indebtedness of others directly or indirectly guaranteed by
such Person; (f) obligations or liabilities created or arising under any
conditional sales contract or other title retention agreement with respect to
property used and/or acquired by such Person; (g) obligations of such Person as
lessee under Capital Leases; (h) all obligations of such Person under hedging
agreements and foreign currency exchange agreements, as calculated on a basis
satisfactory to the Administrative Agent and in accordance with accepted
practice; (i) all obligations of such Person in respect of bankers acceptances;
and (j) all obligations, contingent or otherwise of such Person as an account
party in respect of letters of credit.

 

“Interest Payment Date” means, (i) with respect to Prime Rate Loans or LIBOR
Loans, the first business day of each calendar month during the term of such
Loan commencing with the month following the month in which such Loan is made;
(ii) with respect to Fixed Rate Loans the monthly or quarterly interest payment
dates established by the Administrative Agent at the time such Fixed Rate Loan
is made, and (ii) with respect to any Loan, the date such Loan is paid in full
or in part.

 

“Interest Period” shall mean with respect to any LIBOR Loan:

 

(a)           initially, the period commencing on the date such LIBOR Loan is
made and ending one, two, three or six months thereafter, as selected by the
Co-Borrowers in their Notice

 

15

--------------------------------------------------------------------------------


 

of Borrowing, or in their notice of conversion from a Prime Rate Loan as
provided in Section 3.01(e); and

 

(b)           thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such LIBOR Loan and ending one, two,
three or six months thereafter, as selected by the Co-Borrowers by irrevocable
written notice to the Administrative Agent not later than 11:00 a.m. New York,
New York time three Business Days prior to the last day of the then current
Interest Period with respect to such LIBOR Loan and the Administrative Agent
shall promptly notify each of the Lenders of such selection; provided, however,
that all of the foregoing provisions relating to Interest Periods are subject to
the following:

 

(i)            if any Interest Period pertaining to a LIBOR Loan would otherwise
end on a day which is not a Business Day, the Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(ii)           if the Co-Borrowers shall fail to give notice as provided in
clause (b) above, the Co-Borrowers shall be deemed to have requested conversion
of the affected LIBOR Loan to a Prime Rate Loan on the last day of the then
current Interest Period with respect thereto;

 

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

 

(iv) no Interest Period may be selected with respect to (a) a Revolving Credit
Loan which ends later than the Revolving Credit Commitment Termination Date, (b)
the Term Loan which ends later than the Term Loan Maturity Date or (c) an
Equipment Loan which ends later than the Equipment Loan Maturity Date; and

 

(v)           no more than twelve (12) Interest Periods may exist at any one
time.

 

“Issuing Lender” shall mean the entity which is the Administrative Agent, in its
capacity as the issue of the Letters of Credit and the creator of the Banker’s
Acceptances hereunder.

 

“Jupiter Premises” shall mean the real property owned by Florida Pneumatic at
851 Jupiter Park Lane, Jupiter, Florida 33458.

 

“Letter of Credit” shall mean any Sight Letter of Credit or Standby Letter of
Credit issued by the Issuing Lender for the account of the Co-Borrowers, or any
of them, pursuant to the terms of this Agreement.

 

16

--------------------------------------------------------------------------------


 

“LIBOR Loan” shall mean any Loan at such time as it is made and/or being
maintained at a rate of interest based upon Reserve Adjusted Libor.

 

“Liens” shall mean any lien (statutory or otherwise) security interest,
mortgage, deed of trust, pledge, charge, conditional sale, title retention
agreement, Capital Lease or other encumbrance or similar right of others, or any
agreement to give any of the foregoing.

 

“Loans” shall mean, collectively, the Revolving Credit Loans, the Term Loans and
the Equipment Loans and shall refer to a Prime Rate Loan, a LIBOR Loan or a
Fixed Rate Loan, each of which shall be a “Type” of Loan.

 

“Loan Documents” shall mean, collectively, this Agreement, the Notes, the
Security Documents, the Guaranties, the Subordination Agreements, the
Reimbursement Agreement and each other agreement executed in connection with the
transactions contemplated hereby or thereby, as each of the same may hereafter
or thereafter be amended, supplemented or otherwise modified from time to time.

 

“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, operations, properties or condition, financial or otherwise, of the
Co-Borrowers taken as a whole or of the Co-Borrowers and their Subsidiaries,
taken as a whole, or (ii) the ability of the Co-Borrowers, their Subsidiaries or
any of them to perform their obligations hereunder or under the Loan Documents.

 

“Mortgages” shall mean, collectively, the (a) Mortgage and Security Agreement
with respect to the Embassy Premises, (b) Mortgage and Security Agreement with
respect to the Jupiter Premises, (c) Mortgage and Security Agreement with
respect to the Bowling Green Premises, and (d) Mortgage and Security Agreement
with respect to the Tampa Premises, each in the form attached hereto as Exhibit
K, each to be executed and delivered on the Closing Date by the applicable
Co-Borrower, as the same may hereafter be amended, restated, supplemented or
otherwise modified, from time to time.

 

“Net Income” shall mean, for any Person for any period, the net income of such
Person for such period determined in accordance with GAAP.

 

“Net Loss” shall mean, for any Person for any period, the Net Loss of such
Person for such period determined in accordance with GAAP.

 

“Notice of Borrowing” shall mean the Notice of Borrowing substantially in the
form attached hereto as Exhibit F.

 

“Obligations” shall mean all obligations, liabilities and indebtedness of the
Co-Borrowers and the other Obligors to the Lenders and the Issuing Lender
(whether now existing or hereafter created, absolute or contingent, direct or
indirect, due or not, whether created directly or acquired by assignment or
otherwise) arising under any Loan Document, including, without limitation, all
obligations, liabilities and indebtedness of the Co-Borrowers with respect to
the principal of and interest on the Loans and the payment and performance of
all other obligations, liabilities, and indebtedness of the Obligors to the
Administrative Agent and each Lender hereunder, under the

 

17

--------------------------------------------------------------------------------


 

Notes or any other Loan Document or with respect to the Loans, including without
limitation all fees, costs, expenses and indemnity obligations hereunder.

 

“Obligor” shall mean each Co-Borrower and each Guarantor.

 

“Payment Office” shall mean, with respect to the Administrative Agent, its
office located at 730 Veterans Memorial Highway, Hauppauge, New York 11788 or
such other office as it may designate from time to time and, with respect to the
Issuing Lender, its office located at 730 Veterans Memorial Highway, Hauppauge,
New York 11788 or such other office as it may designate from time to time.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Permitted Acquisition” shall mean any acquisition by a Co-Borrower of more than
50% of the outstanding capital stock, membership interest, partnership interest
or other similar ownership interest of a Person organized under the laws of the
United States or any state thereof which is engaged in a line of business
similar to the business of P&F or any of its Subsidiaries or the purchase of all
or substantially all of the assets used by such Person or a division of such
Person; provided (a) the business which is the subject of such acquisition does
not have a negative EBITDA for the four fiscal quarters immediately prior to the
date of consummation of the proposed acquisition for which financial statements
are available; (b) no Default or Event of Default shall have occurred and be
continuing immediately prior to or would occur after giving effect to the
acquisition, (c) the acquisition has either (i) been approved by the Board of
Directors or other governing body of the Person which is the subject of the
acquisition or (ii) been recommended for approval by the Board of Directors or
other governing body of such Person to the shareholders or other members of such
Person and subsequently approved by all of the shareholders or all of such
members if shareholder or such member approval is required under applicable law
or by the by-laws, certificate of incorporation or other governing instruments
of such Person, (d)  prior to the closing of any such acquisition, the
Co-Borrowers shall have delivered evidence to the Administrative Agent (with
sufficient copies for each of the Lenders) that, on a pro forma basis, the
Co-Borrowers will be in compliance with the financial condition covenants of
Section 7.13 hereof upon completion of such acquisition; (e) the aggregate
Permitted Acquisition Purchase Price paid in connection with any single
Permitted Acquisition shall not exceed $5,000,000 and (f) the aggregate
Permitted Acquisition Purchase Price paid in connection with all Permitted
Acquisitions shall not exceed $15,000,000.

 

“Permitted Acquisition Purchase Price” shall mean, with respect to any Permitted
Acquisition, collectively, without duplication, (a) all cash paid by any
Co-Borrower or any of its Subsidiaries in connection with such Permitted
Acquisition, including transaction costs, fees and other expenses incurred by
such Co-Borrower or such Subsidiary in connection with such Permitted
Acquisition, (b) all Indebtedness created, and all Indebtedness assumed, by the
any Co-Borrower or any of their respective Subsidiaries in connection with such
Permitted Acquisition, (c) the value of all capital stock issued by any
Co-Borrower or any of their respective Subsidiaries in connection with such
Permitted Acquisition, and (d) the deferred portion of the purchase price
(exclusive of interest thereon) or any other costs paid by any Co-Borrower or
any of their respective Subsidiaries in connection with such Permitted
Acquisition,

 

18

--------------------------------------------------------------------------------


 

including, but not limited to, any incremental amount payable as a result of
consulting agreements and non-compete agreements, as estimated by P&F in good
faith, as reasonably approved by the Administrative Agent.

 

“Permitted Discretion” shall mean the reasonable discretion of the
Administrative Agent exercised in good faith.

 

“Permitted Investments”  shall mean (a) direct obligations of the United States
of America or any governmental agency thereof, provided that such obligations
mature within one year from the date of acquisition thereof; (b) dollar
denominated certificates of time deposit maturing within eighteen months issued
by any commercial bank organized and existing under the laws of the United Sates
or any state thereof and having aggregate capital and surplus in excess of
$1,000,000,000; (c) money market mutual funds having assets in excess of
$2,500,000,000; (d) commercial paper rated not less than P-1 or A-1 or their
equivalent by Moody’s Investor Services, Inc. or Standard & Poor’s Corporation,
respectively; or (e) tax exempt securities of a U.S. issuer rated A or better by
Standard and Poor’s Corporation or Moody’s Investors Service, Inc.

 

“Permitted Liens” shall mean the Liens specified in clauses (a) through (l) of
Section 7.01.

 

“Person” shall mean any natural person, corporation, limited liability company,
limited liability partnership, business trust, joint venture, association,
company, partnership or Governmental Authority.

 

“Plan” shall mean any multi-employer or single-employer plan defined in Section
4001 of ERISA, which is maintained, or at any time during the five calendar
years preceding the date of this Agreement was maintained, by any Co-Borrower or
an ERISA Affiliate for employees of any Co-Borrower or an ERISA Affiliate.

 

“Pledge Agreement” shall mean the Pledge Agreement in the form annexed hereto as
Exhibit I and each Pledge Agreement hereafter executed and delivered by any
Co-Borrower to the Administrative Agent, as each of the same may hereafter be
amended, restated, supplemented or otherwise modified, from time to time.

 

“Prime Rate” shall mean the rate per annum publicly announced by the
Administrative Agent from time to time as its prime rate in effect at its
principal office, each change in the Prime Rate to be effective on the date such
change is announced to become effective.

 

“Prime Rate Loan” shall mean the portion of a Loan at such time as it is bearing
interest at the Prime Rate.

 

“Purchase Agreement” shall mean that certain Asset Purchase Agreement between
Woodmark International L.P., a Texas limited partnership and Stair House, Inc.,
a Georgia corporation, as Sellers, and Woodmark, as Purchaser, dated as of June
30, 2004, and all exhibits and schedules thereto.

 

19

--------------------------------------------------------------------------------


 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.

 

“Reimbursement Agreement” shall mean the Reimbursement Agreement, dated as of
the September 16, 1998, between Citibank, N.A. and Green.

 

 “Reportable Event” shall mean an event described in Section 4043(c) of ERISA as
to which the 30 day notice requirement has not been waived by the PBGC and which
event occurs with respect to a Plan.

 

“Required Lenders” shall mean Lenders owed seventy five percent (75%) of the sum
of the Aggregate Outstandings plus the Term Loans, or if no such Loans are
outstanding, Lenders have seventy five percent (75%) of the Total Commitments.

 

“Reserve Adjusted Libor” shall mean with respect to the Interest Period
pertaining to a LIBOR Loan, the rate per annum equal to the product (rounded
upwards to the next higher 1/100 of one percent) of (a) the annual rate of
interest at which Dollar deposits of an amount comparable to the amount of the
portion of the LIBOR Loan allocable to the entity which is the Administrative
Agent and for a period equal to the Interest Period applicable thereto which
appear on Telerate Page 3750 at approximately 11:00 a.m. (London time) on the
second Business Day prior to the commencement of such Interest Period,
multiplied by (b) the Eurocurrency Reserve Requirement.

 

“Revolving Credit Commitment” shall mean, with respect to each Lender, the
obligation of such Lender to make Revolving Credit Loans to the Co-Borrowers and
to acquire participations in Letters of Credit and Banker’s Acceptances in an
aggregate amount not to exceed the amount set forth opposite such Lender’s name
on the signature pages hereof under the caption “Revolving Credit Commitment”,
as such amounts may be adjusted in accordance with the terms of this Agreement.

 

“Revolving Credit Commitment Period” shall mean the period from and including
the Closing Date to, but not including, the Revolving Credit Commitment
Termination Date or such earlier date as the Revolving Credit Commitments shall
terminate as provided herein.

 

“Revolving Credit Commitment Termination Date” shall mean June 29, 2005.

 

“Revolving Credit Loan” shall have the meaning specified in Section 2.01.

 

“Revolving Credit Notes” shall mean, collectively, the promissory notes of the
Co-Borrowers issued to each Lender in accordance with Section 2.02 hereof, each
in the form attached as Exhibit A hereto evidencing the Revolving Credit Loans,
as the same may be amended, supplemented or otherwise modified from time to
time.

 

“Security Agreement” shall mean the Security Agreement, substantially in the
form attached hereto as Exhibit E to be executed and delivered on the Closing
Date by each Co-Borrower and each Guarantor, and thereafter, by any Person who
may be required to execute the

 

20

--------------------------------------------------------------------------------


 

same pursuant to Section 6.10, as each of the same may hereafter be amended,
restated, supplemented or otherwise modified from time to time.

 

“Security Documents” shall mean the Security Agreement, the Pledge Agreement
and, at any time following their effectiveness in accordance with Section 6.14
and Section 8.01 hereof, the Mortgages.

 

“Sherstad Subordinated Note” shall mean the Subordinated Note, substantially in
the form of Exhibit J-2 to be executed and delivered by Woodmark to Mr. Sam
Sherstad on the Closing Date, as the same may hereafter be amended, restated,
supplemented or otherwise, modified from time to time.

 

“SHI Receivable” shall mean all amounts payable to Stair House, Inc., a Georgia
corporation (“SHI”), under that certain Promissory Note and Security Agreement,
dated April 7, 2003, in the aggregate principal amount of $83,350.39, issued by
Stair Systems Holding Company, a Georgia corporation, to SHI, and the related
guaranty thereof by David E. Taylor.

 

“Sight Letter of Credit” shall mean a Letter of Credit wherein the draft is
drawn at sight (i.e., drawn payable upon presentment).

 

“Solvent” shall mean with respect to any Person as of the date of determination
thereof that (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise,” as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required on its debts as such debts become absolute and matured,
(c) such Person will not have as of such date, an unreasonably small amount of
capital with which to conduct its business, and (d) such Person will be able to
pay its debts as they mature.

 

“Standby Letter of Credit” shall mean any letter of credit issued to support an
obligation of a Person and which may only be drawn upon the failure of such
Person to perform such obligation or another contingency.

 

“Subordinated Debt” or “Subordinated Indebtedness” shall mean all debt which is
subordinated in right of payment to the prior indefeasible payment in full of
the Obligations of the Obligor party to such Subordinated Debt or Subordinated
Indebtedness, such subordination to be on terms satisfactory to and approved in
writing by the Required Lenders.  The Woodmark Subordinated Note and the
Sherstad Subordinated Note constitute Subordinated Debt.

 

“Subordination Agreements” shall mean the subordination provisions contained in
the Woodmark Subordinated Note and the Sherstad Subordinated Note.

 

“Subsidiaries” shall mean with respect to any Person any corporation,
association or other business entity more than 50% of the voting stock or other
ownership interests of which is at the time owned or controlled, directly or
indirectly, by such Person or one or more of its Subsidiaries or a combination
thereof.

 

21

--------------------------------------------------------------------------------


 

“Tampa Premises” means the real property owned by Countrywide at 10333 Windhorst
Road, Tampa, Florida 33619.

 

“Telerate Page 3750” shall mean the display designated as “Page 3750” on the
Associated Press-Dow Jones Telerate Service (or such other page as may replace
Page 3750 on the Associated Press-Dow Jones Telerate Serve or such other service
as may be nominated by the British Bankers’ Association as the information
vendor for the purpose of displaying British Bankers’ Association interest
settlement rates for Dollar deposits).  Each Reserve Adjusted LIBOR rate based
on the rate displayed on Telerate Page 3750 shall be subject to corrections, if
any, made in such rate and displayed by the Associated Press-Dow Jones Telerate
Service within one hour of the time when such rate is first displayed by such
service.

 

“Term Loan Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make the Term Loan to the Co-Borrowers in an aggregate amount
not to exceed the amount set forth opposite such Lender’s name on the signature
pages hereof under the caption “Term Loan Commitment”.

 

“Term Loan” shall have the meaning specified in Section 2.04.

 

“Term Loan Maturity Date” shall mean June 30, 2011.

 

“Term Loan Note” shall mean the promissory note of the Co-Borrowers in the form
attached as Exhibit C hereto evidencing the Term Loans, as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Total Commitment” shall mean, at any time, the aggregate of the Commitments in
effect at such time which, initially, shall be $46,000,000.

 

“Total Equipment Loan Commitment” shall mean the aggregate of the Equipment Loan
Commitments in effect on the Closing Date, which shall be $3,000,000.

 

“Total Revolving Credit Commitment” shall mean, at any time, the aggregate of
the Revolving Credit Commitments in effect at such time, which, initially shall
be $12,000,000.

 

“Total Term Loan Commitment” shall mean the aggregate of the Term Loan
Commitments in effect on the Closing Date, which shall be $34,000,000.

 

“Type” shall have the meaning set forth in the definition of “Loans”.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the present value of the accrued benefits under the Plan as of the close of its
most recent plan year exceeds the fair market value of the assets allocable
thereto, determined in accordance with Section 412 of the Code.

 

“Woodmark Acquisition” shall mean the acquisition by Woodmark of assets and the
assumption of certain liabilities of the Sellers pursuant to the Purchase
Agreement.

 

22

--------------------------------------------------------------------------------


 

“Woodmark Subordinated Note” shall mean the Subordinated Note, substantially in
the form attached hereto as Exhibit J-1 to be executed and delivered on the
Closing Date by Woodmark International L.P., as the same may hereafter be
amended, restated, supplemented or otherwise modified from time to time.

 

SECTION 1.02.    Accounting Terms.  Except as otherwise herein specifically
provided, each accounting term used herein shall have the meaning given to it
under GAAP.

 

SECTION 1.03.    Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, pronouns stated in the masculine, feminine or neuter gender
shall include the masculine, feminine and the neuter.  Except as otherwise
herein specifically provided, each accounting term used herein shall have the
meaning given to it under GAAP.  The term “including” shall not be limited or
exclusive, unless specifically indicated to the contrary.  The word “will” shall
be construed to have the same meaning in effect as the word “shall”.  The words
“herein”, “hereof” and “hereunder” and other words of similar import refer to
this Agreement as a whole, including the exhibits and schedules hereto and any
amendments thereof, all of which are by this reference incorporated into this
Agreement.

 

 

ARTICLE II LOANS

 

SECTION 2.01.    Revolving Credit Loans.  (a) Subject to the terms and
conditions, and relying upon the representations and warranties, set forth
herein, each Lender agrees, severally but not jointly, to make loans
(individually, a “Revolving Credit Loan” and, collectively, the “Revolving
Credit Loans”) to the Co-Borrowers during the Revolving Credit Commitment Period
up to but not exceeding at any one time outstanding the amount of its Revolving
Credit Commitment; provided, however, that no Revolving Credit Loan shall be
made if, after giving effect to such Revolving Credit Loan, (i) Aggregate
Outstandings would exceed the Total Revolving Credit Commitment or (ii)
Aggregate RC Outstandings would exceed the Borrowing Base.  Within the foregoing
limits, the Co-Borrowers may from time to time borrow, repay and reborrow
hereunder on or after the Closing Date and prior to the Revolving Credit
Commitment Termination Date, subject to the terms, provisions and limitations
set forth herein.  The Revolving Credit Loans may be LIBOR Loans or Prime Rate
Loans or a combination thereof.

 

(b)           The Co-Borrowers shall give the Administrative Agent irrevocable
written notice (or telephonic notice promptly confirmed in writing), not later
than 11:00 a.m., New York, New York time, three Business Days prior to the date
of each proposed LIBOR Loan under this Section 2.01 (other than the initial
LIBOR Loan funded on the Closing Date) or on the date of each proposed Prime
Rate Loan under this Section 2.01.  Such notice shall be irrevocable and shall
specify the amount and Type of the proposed borrowing, the initial Interest
Period if a LIBOR Loan, and the proposed Borrowing Date.  Upon receipt of such
notice from the Co-Borrowers, the Administrative Agent shall promptly notify
each Lender thereof.  Each borrowing pursuant to the Total Revolving Credit
Commitment shall be in an aggregate principal amount of (i) the lesser of
(x) $100,000 or whole multiples thereof or (y) the Available Revolving Credit
Commitment, with respect to Prime Rate Loans, and (ii) $500,000 or whole
multiples of

 

23

--------------------------------------------------------------------------------


 

$100,000 in excess thereof with respect to LIBOR Loans provided the Available
Revolving Credit Commitment is at least $500,000.

 

(c)           The Co-Borrowers shall have the right, upon not less than three
Business Days’ prior written notice to the Administrative Agent and each Lender,
to terminate the Total Revolving Credit Commitment or, from time to time, to
permanently reduce the amount of the Total Revolving Credit Commitment;
provided, however, that no such termination or reduction shall be permitted if,
after giving effect thereto and to any prepayments of the Revolving Credit Loans
made on the effective date thereof, Aggregate Outstandings would exceed the
Total Revolving Credit Commitment; provided, further, that any such termination
or reduction requiring prepayment of any LIBOR Loans shall be made only on the
last day of the Interest Period with respect thereto or on the date of payment
in full of all amounts owing to the Lenders pursuant to Section 3.08 as a result
of such termination or reduction.  The Administrative Agent shall notify each
Lender of each notice from the Co-Borrowers to terminate or permanently reduce
the Total Revolving Credit Commitment pursuant to this Section 2.01(d).  Any
such reduction shall be in the aggregate amount of $1,000,000 or whole multiples
of $100,000 in excess thereof, and shall reduce permanently the amount of the
Total Revolving Credit Commitment then in effect.

 

(e)           The several agreements of the Lenders to make Revolving Credit
Loan pursuant to this Section 2.01 shall automatically terminate on the
Revolving Credit Commitment Termination Date.  Upon such termination, the
Co-Borrowers shall immediately repay in full the principal amount of the
Revolving Credit Loans then outstanding, together with all accrued interest
thereon and all other amounts due and payable hereunder.

 

SECTION 2.02.    Revolving Credit Notes.   The Revolving Credit Loans made by
each Lender shall be evidenced by a Revolving Credit Note, appropriately
completed, duly executed and delivered on behalf of the Co-Borrowers and payable
to the order of each Lender in a principal amount equal to the Revolving Credit
Commitment of such Lender.  Each Revolving Credit Note shall (a) be dated the
Closing Date, (b) be stated to mature on the Revolving Credit Commitment
Termination Date, and (c) bear interest from the date thereof until paid in full
on the unpaid principal amount thereof from time to time outstanding as provided
in Section 3.01.  Each Lender is authorized to record the date, Type and amount
of each Revolving Credit Loan and the date and amount of each payment or
prepayment of principal of each Revolving Credit Loan of such Lender on the grid
schedule annexed to the Revolving Credit Note of such Lender, and the
Co-Borrowers authorize each Lender to make such recordation; provided, however,
that the failure of a Lender to set forth each such Revolving Credit Loan,
payment and other information on such grid shall not in any manner affect the
obligation of the Co-Borrowers to repay each Revolving Credit Loan made by such
Lender in accordance with the terms of the Revolving Credit Note and this
Agreement.  The Revolving Credit Note, the grid schedule and the books and
records of each Lender shall constitute prima facie evidence of the Revolving
Credit Loans absent manifest error.

 

SECTION 2.03.    Equipment Loans. (a) Subject to the terms and conditions set
forth in this Agreement, the Co-Borrowers may utilize up to $3,000,000 of the
Revolving Credit Commitment to borrow equipment term loans from the Lenders and
each Lender agrees, severally but not jointly, to make loans (individually, an
“Equipment Loan” and, collectively, the “Equipment Loans”) to the

 

24

--------------------------------------------------------------------------------


 

Co-Borrowers at any time during the Revolving Credit Commitment Period up to but
not exceeding at any one time outstanding the amount of its Equipment Loan
Commitment; provided, however, that no Equipment Loan shall be made if, after
giving effect to such Equipment Loan, (i) the outstanding principal amount of
the Equipment Loans at such time would exceed the Total Equipment Loan
Commitment, or (ii) Aggregate Outstandings would exceed the Total Revolving
Credit Commitment.

 

(b)           Each Equipment Loan made by each Lender to the Co-Borrowers shall
be evidenced by an Equipment Loan Note, appropriately completed, duly executed
on behalf of the Co-Borrowers and payable to the order of each Lender in a
principal amount equal to such Lender’s Commitment Proportion of such Equipment
Loan.  Each Equipment Loan shall be a Prime Rate Loan, a LIBOR Loan or a Fixed
Rate Loan and shall have a term designated by the Co-Borrower in the Notice of
Borrowing but which shall not exceed five (5) years from the date of the
borrowing and, in the absence of any such designation shall be five (5) years. 
Each Equipment Loan shall be payable in monthly or quarterly (as determined by
the Lenders) installments of interest and principal.  The date and amount of
each Equipment Loan and the date and amount of each payment or prepayment of
principal of such Equipment Loan shall be recorded on a schedule annexed to each
such Equipment Loan Note, and the Co-Borrowers authorize each Lender to make
such recordation; provided, however, that the failure of any Lender to set forth
payments and other information in such grid shall not in any manner affect the
obligation of the Co-Borrowers to repay any Equipment Loan made by the Lenders
in accordance with the terms of this Agreement.  Each Equipment Loan Note, the
grid schedule and the books and records of each Lender shall be prima facie
evidence of the information so recorded absent manifest error.

 

(c)           The Co-Borrowers shall deliver to the Administrative Agent a
completed Notice of Borrowing not later than 11:00 a.m., New York, New York
time, three Business Days prior to the date of each proposed LIBOR Loan under
this Section 2.03, on the date of each proposed Prime Rate Loan under this
Section 2.03 or two Business Days prior to the date of each proposed borrowing
of a Fixed Rate Loan pursuant to this Section 2.03.  Such notice shall be
irrevocable and shall specify specifying (i) the amount to be borrowed, which
shall not exceed the Total Equipment Loan Commitment, (ii) the Type or Types of
such Equipment Loans and the related amounts for each, (iii) if such Equipment
Loan is an LIBOR Loan, the initial Interest Period selected for such Equipment
Loan, and (iv) the proposed Borrowing Date.  Upon receipt of such notice from
the Co-Borrowers, the Administrative Agent shall promptly notify each Lender
thereof.  Each borrowing of an Equipment Loan shall be in an aggregate principal
amount of (i) the lesser of (x) $100,000 or whole multiples thereof or (y) the
Available Revolving Credit Commitment, with respect to Prime Rate Loans or Fixed
Rate Loans, and (ii) $500,000 or whole multiples of $100,000 in excess thereof
with respect to LIBOR Loans provided the Available Revolving Credit Commitment
is at least $500,000.

 

SECTION 2.04.    Term Loan.  Subject to the terms and conditions hereof, each
Lender severally agrees to make a term loan (individually, a “Term Loan” and,
collectively, the “Term Loans”) to the Co-Borrowers on the Closing Date in an
amount not to exceed its Term Loan Commitment.  The Co-Borrowers shall give the
Administrative Agent irrevocable written notice on or before the Closing Date
specifying (i) the amount to be borrowed, which shall not exceed the Total Term
Loan Commitment, (ii) the Type or Types of such Term Loan and the related
amounts for each,

 

25

--------------------------------------------------------------------------------


 

and (iii) if all or any portion of the Term Loan is a LIBOR Loan, the initial
Interest Period selected for the Term Loan.  Upon receipt of such notice from
the Co-Borrowers, the Administrative Agent shall promptly notify each Lender
thereof.  The Term Loans may, at the election of the Co-Borrowers, be (i) LIBOR
Loans, (ii) Prime Rate Loans or (iii) a combination thereof.  The Total Term
Loan Commitment shall terminate upon funding of the Term Loans on the Closing
Date.

 

SECTION 2.05.    Term Loan Notes.  The Term Loan made by each Lender shall be
evidenced by a Term Loan Note, appropriately completed, duly executed and
delivered on behalf of the Co-Borrowers and payable to the order of each Lender
in a principal amount equal to the Term Credit Commitment of such Lender.  Each
Lender is authorized to record the Type of its Term Loan and the date and amount
of each payment or prepayment of principal thereof in such Lender’s records or
on the grid schedule annexed to the Term Loan Note; provided, however, that the
failure of a Lender to set forth each payment and other information shall not in
any manner affect the obligation of the Co-Borrowers to repay the Term Loan made
by such Lender in accordance with the terms of its Term Loan Note and this
Agreement.  The Term Loan Note, the grid schedule and the books and records of
each Lender shall constitute presumptive evidence of the information so recorded
absent demonstrable error.  Each Term Loan Note shall (a) be dated the Closing
Date, (b) be stated to mature on the Term Loan Maturity Date and (c) be payable
as to principal in twenty eight (28) consecutive quarterly installments
commencing on September 30, 2004 and continuing on the last day of each
December, March, June and September thereafter as follows: the first four (4)
quarterly installments shall each be in an aggregate amount equal to $250,000
and the fifth through the twenty-eighth quarterly installments shall each be in
an aggregate amount each to 1/24th of the outstanding principal amount of the
Term Loan as of September 30, 2005, all for the pro-rata distribution to the
Lenders based upon their Term Loan Commitment, provided that the final payment
on the Term Loan Maturity Date shall be in an amount equal to the outstanding
unpaid principal amount of the Term Loan.  Each Term Loan Note, the grid
schedule and the books and records of each Lender shall be prima facie evidence
of the information so recorded absent manifest error.

 

SECTION 2.06.    Letters of Credit and Banker’s Acceptances.  (a)  Subject to
the terms and conditions set forth in this Agreement, upon the written request
of the Co-Borrowers in accordance herewith, the Issuing Lender shall issue
Letters of Credit and create Banker’s Acceptances, at any time during the
Revolving Credit Commitment Period, with pro rata participation by all of the
Lenders in accordance with their respective Commitment Proportions. 
Notwithstanding the foregoing, no Letter of Credit or Banker’s Acceptance shall
be issued or created if, after giving effect to the same, (i) Aggregate
Outstandings would exceed the Total Revolving Credit Commitment or (ii)
Aggregate RC Outstandings would exceed the then current Borrowing Base. 
Furthermore, in no event shall (i) the Aggregate Bankers Acceptances Outstanding
exceed $6,000,000 at any time or (ii) (A) the Aggregate Letters of Credit
Outstanding plus (B) the Existing Letter of Credit, exceed $6,000,000, at any
time.  Notwithstanding anything contained herein to the contrary, the Issuing
Lender shall be under no obligation to issue a Letter of Credit or create a
Banker’s Acceptance, if any order, judgment or decree of any court, arbitrator
or governmental authority shall purport by its terms to enjoin, restrict or
restrain the Issuing Lender in any respect relating to the issuance of such
Letter of Credit or creation of such Banker’s Acceptance or a similar letter of
credit or Banker’s acceptance, or any law, rule, regulation, policy, guideline
or directive (whether or not having the

 

26

--------------------------------------------------------------------------------


 

force of law) from any governmental authority with jurisdiction over the Issuing
Lender shall prohibit or direct the Issuing Lender in any respect relating to
the issuance of such Letter of Credit or the creation of such Banker’s
Acceptance or similar letter of credit or Banker’s acceptance, or shall impose
upon the Issuing Lender with respect to any Letter of Credit or Banker’s
Acceptance any restrictions, any reserve or capital requirement or any loss,
cost or expense not reimbursed by the Co-Borrowers to the Issuing Lender.  Each
request for issuance of a Letter of Credit shall be in writing and shall be
received by the Issuing Lender by no later than 12:00 p.m. on the day which is
at least two Business Days prior to the proposed date of issuance.  Such
issuance or creation, as applicable, shall occur by no later than 5:00 p.m. on
the proposed date of issuance or creation (assuming proper prior notice as
aforesaid).  Subject to the terms and conditions contained herein, the expiry
dates, the type of Letter of Credit (i.e., Sight Letter of Credit or Standby
Letter of Credit), the purpose, the amounts and the beneficiaries of the Letters
of Credit will be as designated by the Co-Borrowers.  The Issuing Lender shall
promptly notify the Lenders of the amounts of all Letters of Credit issued
hereunder and Banker’s Acceptances created hereunder, and of any extension,
reduction, termination or amendment of any Letter of Credit or Banker’s
Acceptance.  Each Letter of Credit issued by the Issuing Lender hereunder shall
identify: (i) the dates of issuance and expiry of such Letter of Credit,
(ii) the amount of such Letter of Credit (which shall be a sum certain, although
partial drawings shall be permitted), (iii) the beneficiary and account party of
such Letter of Credit, and (iv) the drafts and other documents necessary to be
presented to the Issuing Lender upon drawing thereunder.  No Sight Letter of
Credit issued hereunder shall expire more than 180 days from the date of
issuance, no Standby Letter of Credit issued hereunder shall expire more than
one year from the date of issuance and no Banker’s Acceptance shall mature more
than 180 days from the date of creation thereof, and in no event shall any
Letter of Credit (including any Standby Letter of Credit) expire or any Banker’s
Acceptance mature, after the Business Day which is immediately prior to the
Revolving Credit Commitment Termination Date.  The Co-Borrowers agree to execute
and deliver to the Issuing Lender such further documents and instruments in
connection with any Letter of Credit issued or Banker’s Acceptance created
hereunder (including, without limitation, applications therefor and the Issuing
Lender’s Master Letter of Credit Agreement and Standard Acceptance Credit
Agreement) as the Issuing Lender in accordance with its customary practices may
request.  To the extent of any inconsistency between those documents and this
Agreement, the provisions of this Agreement shall control and such other
documents shall not impose any operating restrictions, financial covenants, or
payment obligations or require Co-Borrowers to provide any collateral in
addition to or different from those imposed under this Agreement.

 

(b)           Drawings Under Letters of Credit and Payments of Banker’s
Acceptances.  The Co-Borrowers hereby absolutely and unconditionally promise to
pay to the Issuing Lender on the date of any drawing under a Letter of Credit or
the maturity of a Banker’s Acceptance, in immediately available funds from its
accounts, the amount of such drawing under such Letter of Credit or Banker’s
Acceptance.  If the Co-Borrowers so request by a Notice of Borrowing delivered
to the Issuing Lender and the Lenders not later than 12:30 p.m. (New York, New
York time) on the date of the drawing under a Letter of Credit or the maturity
of a Banker’s Acceptance in accordance with the terms hereof and if each of the
conditions precedent to the making of a Loan set forth in Article V of this
Agreement has been satisfied, on the Business Day on which a drawing under a
Letter of Credit or the maturity of a Banker’s Acceptance occurs, the amount of
such drawing, plus interest thereon, or the amount of such Banker’s Acceptance,
for which the Issuing Lender has not been reimbursed by the Co-Borrowers, shall

 

27

--------------------------------------------------------------------------------


 

become a Revolving Credit Loan bearing interest at the Prime Rate made by the
Lenders to the Co-Borrowers on such day.   The Issuing Lender agrees to notify
each Lender of the amount of each drawing under a Letter of Credit promptly upon
the occurrence thereof.  Each Lender agrees that if notified of any draw under a
Letter of Credit prior to 12:00 noon on a Business Day then prior to 4:00 p.m.
on the same Business Day (or, if notified after such time on a Business Day, not
later than 12:00 noon on the next succeeding Business Day) it will make
available to the Issuing Lender at its office located at its Payment Office, in
federal funds or other immediately available funds, its Commitment Proportion of
any such drawing or payment, plus any interest which shall have accrued thereon,
provided that each Lender’s obligation shall be reduced by its Commitment
Proportion of any reimbursement by the Co-Borrowers in respect of any such
drawing or payment pursuant to this Section.

 

(c)           Letter of Credit and Banker’s Acceptance Obligations Absolute. 
(i) The obligations of the Co-Borrowers to reimburse the Issuing Lender as
provided hereunder in respect of drawings or payments under Letters of Credit
and Banker’s Acceptances shall rank pari passu with the obligations of the
Co-Borrowers to repay the Loans hereunder, shall be absolute and unconditional
under any and all circumstances and shall be secured pro rata with the other
Obligations (if any) pursuant to the Security Document in accordance with the
provisions of the Security Agreements. Without limiting the generality of the
foregoing, the obligation of the Co-Borrowers to reimburse the Issuing Lender in
respect of drawings under Letters of Credit and upon the maturity of Banker’s
Acceptances shall not be subject to any defense based on the non-application or
misapplication by the beneficiary of the proceeds of any such payment or the
legality, validity, regularity or enforceability of the Letters of Credit or
Banker’s Acceptances or any related document or any dispute between or among the
Co-Borrowers, or any of them, the beneficiary of any Letter of Credit or any
financing institution or other party to which any Letter of Credit or Banker’s
Acceptances may be transferred.  The Issuing Lender may accept or pay any draft
presented to it under any Letter of Credit regardless of when drawn or made and
whether or not negotiated, if such draft, accompanying certificate or documents
and any transmittal advice are presented or negotiated on or before the expiry
date of the Letter of Credit or any renewal or extension thereof then in effect,
and conforms to the terms and conditions of such Letter of Credit.  Furthermore,
neither the Issuing Lender nor any of its correspondents shall be responsible,
as to any document presented under a Letter of Credit which appears to be
regular on its face, and appears on its face to conform to the terms of the
Letter of Credit, for the validity or sufficiency of any signature or
endorsement, for delay in giving any notice or failure of any instrument to bear
adequate reference to the Letter of Credit, or for failure of any Person to note
the amount of any draft on the reverse of the Letter of Credit.  The Issuing
Lender shall have the right, in its sole discretion, to decline to accept any
documents and to decline making payment under any Letter of Credit if the
documents presented are not in strict compliance with the terms of such Letter
of Credit.

 

(ii)           Any action, inaction or omission on the part of the Issuing
Lender or any of its correspondents under or in connection with any Letter of
Credit or the related instruments, documents or property, if in good faith and
in conformity with such laws, regulations or customs as are applicable, shall be
binding upon the Co-Borrowers and shall not place the Issuing Lender or any of
its correspondents under any liability to the Co-Borrowers, or any of them, in
the absence of (i) gross negligence or willful misconduct by the Issuing Lender
or its correspondents or (ii) the failure by the Issuing Lender to pay under a
Letter of Credit after presentation of a

 

28

--------------------------------------------------------------------------------


 

draft and documents strictly complying with such Letter of Credit unless the
Issuing Lender is prohibited from making such payment pursuant to a court
order.  The Issuing Lender’s rights, powers, privileges and immunities specified
in or arising under this Agreement are in addition to any heretofore or at any
time hereafter otherwise created or arising, whether by statute or rule of law
or contract.  All Letters of Credit issued hereunder will, except to the extent
otherwise expressly provided hereunder, be governed by the Uniform Customs and
Practice for Documentary Credits (1993 Revision), International Chamber of
Commerce, Publication No. 500, and any subsequent revisions thereof.

 

(d)           Obligations of Lenders in Respect of Letters of Credit and
Banker’s Acceptances.  Each Lender acknowledges that each Letter of Credit
issued and each Banker’s Acceptance created by the Issuing Lender pursuant to
this Agreement is issued or created by the Issuing Lender on behalf of and with
the ratable participation of all of the Lenders (i.e., in accordance with their
Commitment Proportions), and each Lender agrees to make the payments required by
subsection (b) hereof and agrees to be responsible for its pro rata share of all
liabilities incurred by the Issuing Lender in respect of each Letter of Credit
issued, established, opened or extended and each Banker’s Acceptance created by
the Issuing Lender hereunder for the account of any Co-Borrower.  Each Lender
agrees with the Issuing Lender and the other Lenders that its obligation to make
the payments required by subsection (b) hereof shall not be affected in any way
by any circumstances (other than the gross negligence or willful misconduct of
the Issuing Lender) occurring before or after the making of any payment by the
Issuing Lender pursuant to any Letter of Credit or Banker’s Acceptance,
including, without limitation: (i) any modification or amendment of, or any
consent, waiver, release or forbearance with respect to, any of the terms of
this Agreement or any other instrument or document referred to herein; (ii) the
existence of any Default or Event of Default; or (iii) any change of any kind
whatsoever in the financial position or credit worthiness of the Co-Borrowers.

 

(e)           Existing Letter of Credit.   The Co-Borrowers, the Issuing Lender
and the Lenders agree that, from and after the Closing Date, subject to the
satisfaction of the conditions precedent to the initial Loans hereunder as set
forth in Article V hereof, the Existing Letter of Credit shall be a Letter of
Credit for all purposes under the Agreement.

 

 

ARTICLE III INTEREST RATE; FEES AND PAYMENTS; USE OF PROCEEDS

 

SECTION 3.01.    Interest Rate.  (a) Each Prime Rate Loan shall bear interest
for the period from the date thereof on the unpaid principal amount thereof at a
fluctuating rate per annum equal to the Prime Rate, plus, in the case of
Revolving Credit Loans, the applicable “Prime Rate Margin” as provided in the
definition of “Applicable Revolving Credit Loan Margin,” and in the case of
Equipment Loans and Term Loans, the applicable “Prime Rate Margin” as provided
in the definition of “Applicable Term Loan/Equipment Loan Margin.”

 

(b)           Each LIBOR Loan shall bear interest for the Interest Period
applicable thereto on the unpaid principal amount thereof at a rate per annum
equal to the Reserve Adjusted Libor determined for each Interest Period thereof
in accordance with the terms hereof, plus, in the case of Revolving Credit
Loans, the applicable “LIBOR Margin” as provided in the definition of
“Applicable Revolving Credit Loan Margin,” and in the case of Equipment Loans

 

29

--------------------------------------------------------------------------------


 

and Term Loans, the applicable “LIBOR Margin” as provided in the definition of
“Applicable Term Loan/Equipment Loan Margin.”

 

(c)           Each Fixed Rate Loan shall bear interest on the unpaid principal
amount thereof at a rate per annum equal to the Fixed Rate established by the
Administrative Agent for such Loan in accordance with the terms hereof.

 

(d)           If the Co-Borrowers shall default in the payment of the principal
of or interest on any portion of any Loan or any other amount becoming due
hereunder, whether with respect to reimbursement of drawings under Letters of
Credit or payments of Banker’s Acceptances, interest, fees, expenses or
otherwise, the Co-Borrowers shall on demand from time to time pay interest on
such defaulted amount accruing from the date of such default (without reference
to any period of grace) up to and including the date of actual payment (after as
well as before judgment) at a rate of 2% per annum in excess of the rate
otherwise in effect from time to time, or if a rate of interest is not otherwise
in effect, 2% per annum in excess of the Prime Rate.

 

(e)           Upon the occurrence and during the continuance of an Event of
Default, the outstanding principal amount of the Loans (excluding any defaulted
payment accruing interest in accordance with clause (c) above), shall, at the
option of the Required Lenders bear interest payable on demand at a rate of
interest equal to 2% above the rate otherwise in effect with respect to such
Loans.

 

(f)            The Co-Borrowers may elect from time to time to convert a portion
of the outstanding Loans from a LIBOR Loan to a Prime Rate Loan by giving the
Administrative Agent at least three Business Days’ prior irrevocable written
notice of such election, provided that any such conversion of LIBOR Loans shall
only be made on the last day of an Interest Period with respect thereto or upon
the date of payment in full of any amounts owing pursuant to Section 3.08 as a
result of such conversion.  Upon receipt of such notice, the Administrative
Agent shall promptly notify each Lender thereof.  The Co-Borrowers may elect
from time to time to convert a portion of outstanding Loans from Prime Rate
Loans to LIBOR Loans by giving the Administrative Agent irrevocable written
notice of such election not later than 11:00 a.m. New York, New York time, three
(3) Business Days prior to the date of the proposed conversion.  Upon receipt of
such notice, the Administrative Agent shall promptly notify each Lender
thereof.  All or any part of outstanding Prime Rate Loans may be converted as
provided herein, provided that each conversion shall be in the principal amount
of $500,000 or whole multiples of $100,000 in excess thereof.  Any conversion to
or from LIBOR Loans hereunder shall be made proportionately for each Lender in
accordance with its Commitment Proportion and shall be in such amounts and be
made pursuant to such elections so that, after giving effect thereto, the
aggregate principal amount of all LIBOR Loans having the same Interest Period
shall not be less than $500,000 or a whole multiple of $100,000 in excess
thereof.

 

(g)           Any LIBOR Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Co-Borrowers with the
notice provisions contained in the definition of Interest Period; provided, that
during the occurrence and continuance of a Default or Event of Default, the
Co-Borrowers may not select Interest Periods longer than one month.

 

30

--------------------------------------------------------------------------------


 

(h)           No Loan may be funded, converted to or continued as a LIBOR Loan
if the Interest Period would extend beyond the Revolving Credit Commitment
Termination Date, with respect to Revolving Credit Loans, the Term Loan Maturity
Date, with respect to the Term Loan, or the Equipment Loan Maturity Date, with
respect to an Equipment Loan.

 

(i)            Anything in this Agreement or in any Note to the contrary
notwithstanding, the obligation of the Co-Borrowers to make payments of interest
shall be subject to the limitation that payments of interest shall not be
required to be paid to each Lender to the extent that the charging or receipt
thereof would not be permissible under the law or laws applicable to such Lender
limiting the rates of interest that may be charged or collected by such Lender. 
If the provisions of this Agreement or any Note would at any time otherwise
require payment by the Co-Borrowers to a Lender of any amount of interest in
excess of the maximum amount permitted by applicable law the interest payments
shall be reduced to the extent necessary so that such Lender shall not receive
interest in excess of such maximum amount.  To the extent that, pursuant to the
foregoing sentence, any Lender shall receive interest payments hereunder or
under any Note in an amount less than the amount otherwise provided herein or in
any Note, such deficit (hereinafter called the “Interest Deficit”) will cumulate
and will be carried forward (without interest) until the termination of this
Agreement.  Interest otherwise payable to such Lender hereunder and under any
Note for any subsequent period shall be increased by such maximum amount of the
Interest Deficit that may be so added without causing such Lender to receive
interest in excess of the maximum amount then permitted by applicable law.  The
amount of the Interest Deficit shall to the extent not prohibited by law be
treated as a prepayment penalty and paid in full at the time of any optional
prepayment by the Co-Borrowers to such Lender of all or any part of its
Commitment Proportion of the applicable Loan.  The amount of the Interest
Deficit relating to any Note at the time of any complete payment of any Note at
that time outstanding (other than an optional prepayment thereof) shall be
cancelled and not paid.

 

(j)            Interest on each Loan shall be payable in arrears on each
Interest Payment Date and shall be calculated on a year of 360 days for the
actual days elapsed.  Any rate of interest on the Loans or other Obligations
which is computed on the basis of the Prime Rate shall change when and as the
Prime Rate changes in accordance with the definition thereof.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall, absent manifest error, be conclusive and binding for all purposes.

 

SECTION 3.02.    Use of Proceeds. The proceeds of the Revolving Credit Loans
shall be used by the Co-Borrowers for general corporate purposes, to finance
ongoing working capital requirements and to refinance a portion of the Existing
Indebtedness.  The proceeds of the Term Loan shall be used by the Co-Borrowers
to finance all or a portion of the cash portion of the purchase price of the
Woodmark Acquisition and to refinance a portion of the Existing Indebtedness. 
The proceeds of the Equipment Loans shall be used by the Co-Borrowers to finance
the acquisition of equipment.   Letters of Credit shall be issued and Bankers’
Acceptances shall be created by the Issuing Lender for the account of the
Co-Borrowers and shall be issued or created, as the case may be, for purposes in
connection with, and in the ordinary course of, the business of the Co-Borrowers
consistent with historical purposes of the Co-Borrowers prior to the date
hereof.

 

SECTION 3.03.    Prepayments.  (a) Voluntary Prepayments.  The Co-Borrowers may
repay the then outstanding Loans, in whole or in part, without premium or
penalty except as provided in Section

 

31

--------------------------------------------------------------------------------


 

3.08, upon not less than three Business Days’ irrevocable written notice to the
Administrative Agent with respect to prepayments of LIBOR Loans or Fixed Rate
Loans and on the same Business Day irrevocable written notice with respect to
Prime Rate Loans, specifying the date and amount of repayment and whether such
repayment is of LIBOR Loans, Fixed Rate Loans or Prime Rate Loans or a
combination thereof, and if a combination thereof, the amount of repayment
allocable to each.  Upon receipt of such notice, the Administrative Agent shall
promptly notify each Lender thereof.  If such notice is given, the Co-Borrowers
shall make such repayment and the payment amount specified in such notice shall
be due and payable, on the date specified therein, together with accrued
interest to such date on the amount repaid to the Lenders.  Partial prepayments
of any Term Loan or Equipment Loan pursuant to this Section 3.03 shall be (a) in
an aggregate principal amount of (i) $50,000 or whole multiples of $25,000 in
excess thereof with respect to Prime Rate Loans or Fixed Rate Loans and (ii)
$250,000 or whole multiples of $50,000 in excess thereof with respect to LIBOR
Loans and (b) applied to the remaining installments of principal of the Term
Loan or Equipment Loan, as the case may be, in inverse order of maturity. 
Notwithstanding anything to the contrary herein, the Co-Borrowers may prepay a
portion of the Term Loan on the Business Day immediately following the Closing
Date in an amount equal to the difference between the amount of the Term Loan
funded on the Closing Date and the actual amount required by the Co-Borrowers in
order to fund the cash portion of the purchase price of the Woodmark
Acquisition, without any premium or penalty including interest in accordance
with subsection (d) below, upon one Business Days’ notice.

 

(b)           Mandatory Prepayment.  In the event that (i) Aggregate
Outstandings exceeds the Revolving Credit Commitment or (ii) Aggregate RC
Outstandings exceeds the Borrowing Base, the Co-Borrowers shall immediately pay
or prepay so much of the Loans as shall be necessary in order for the Aggregate
Outstandings to be in compliance with the Revolving Credit Commitment and
Aggregate RC Outstandings not to exceed the Borrowing Base, as the case may be. 
To the extent that such prepayments are insufficient to reduce the Aggregate
Outstandings to an amount equal to or less than the then current Borrowing Base,
the Co-Borrowers shall pledge Cash Collateral, in an amount equal to the amount
of such short-fall which Cash Collateral shall secure the reimbursement
obligations with respect to Letters of Credit and Banker’s Acceptances.

 

(c)           Prepayments of Fixed Rate Loans.  The Co-Borrowers agree that all
prepayments of Fixed Rate Loans hereunder shall be accompanied by interest
accrued on the amount prepaid through the date of prepayment together with a
prepayment charge as liquidated damages and not as a penalty equal to the net
present value (as determined by the Administrative Agent) of (a)(i) the
difference (if positive) between the relevant Fixed Rate (less 175 basis points)
and the then current yield on U.S. Treasury Securities with maturities
approximately equal to the remaining time between the date of prepayment and the
maturity date of such Fixed Rate Loan (expressed as a percentage), multiplied by
(ii) the total amount of principal prepaid, divided by (iii) 360 multiplied by
(b) the actual number of days remaining until the maturity date of such Fixed
Rate Loan.

 

(d)           General Provisions Applicable to Prepayment.    All prepayments
required by clauses (b) and (c) above shall be applied, first, to Prime Rate
Loans outstanding, second, to LIBOR Loans outstanding having the shortest
remaining Interest Periods, and third, as collateral security to secure the
Co-Borrower’s reimbursement obligations with respect to Letters of Credit and
Banker’s Acceptance.  Any prepayment made pursuant to this Section 3.03 shall be

 

32

--------------------------------------------------------------------------------


 

accompanied by accrued interest on the principal amount being prepaid to the
date of prepayment.

 

SECTION 3.04.    Fees.

 

(a)           Origination Fee.  The Co-Borrowers agree to pay to the
Administrative Agent for the account of, and pro rata distribution to, each
Lender an origination fee of $117,632, which fee shall be payable on the Closing
Date .

 

(b)           Letters of Credit.  The Co-Borrowers shall pay to the
Administrative Agent for the account of, and pro rata distribution to, the
Lenders a commission with respect to the Lenders’ participation with respect to
each Sight Letter of Credit, upon the issuance of such Sight Letter of Credit,
an amount equal to 1/8 of 1% of the face amount of such Letter of Credit and
upon presentation of such Letter of Credit for payment to the Issuing Lender, a
payment commission equal to 1/8 of 1% on the face amount of such Letter of
Credit.  The Co-Borrowers further agree to pay to the Administrative Agent for
the account of, and pro rata distribution to, the Lenders a commission with
respect to the Lenders’ participation in Standby Letters of Credit, a payment
fee equal to 1.00% of the stated amount of each Standby Letter of Credit upon
the issuance of such Letter of Credit.

 

(c)           Banker’s Acceptances.  The Co-Borrowers shall pay to the
Administrative Agent for the account of, and pro rata distribution to, the
Lenders a commission with respect to the Lenders’ participation with respect to
each Banker’s Acceptance, a percentage amount equal to the Applicable Revolving
Credit Loan Margin for LIBOR Loans on the face amount of each Banker’s
Acceptance, payable on the creation of such Banker’s Acceptances.

 

(d)           Additional Letter of Credit and Bankers Acceptance Fees.  The
Co-Borrowers agree to pay the Issuing Lender, on demand, in addition to the
amounts set forth in clauses (b) and (c) alone, all standard fees and
commissions charged by the Issuing Lender with respect to the issuance and
maintenance of Letters of Credit (including, without limitation, amendments to
letters of credit) and the creation of Bankers Acceptances which fees and
commissions may change from time to time without notice to the Co-Borrowers.

 

SECTION 3.05.    Inability to Determine Interest Rate.  In the event that the
Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Co-Borrowers) that, by reason of circumstances
affecting the London interbank market, adequate and reasonable means do not
exist for ascertaining the Reserve Adjusted Libor applicable pursuant to Section
3.01(b) for any requested Interest Period with respect to (a) the making of an
LIBOR Loan, (b) a LIBOR Loan that will result from the requested conversion of a
Prime Rate Loan into a LIBOR Loan, or (c) the continuation of a LIBOR Loan
beyond the expiration of the then current Interest Period with respect thereto,
the Administrative Agent shall forthwith give notice of such determination,
confirmed in writing, to the Co-Borrowers and the Lenders at least one Business
Day prior to, as the case may be, the requested Borrowing Date for such LIBOR
Loan, the conversion date of such Prime Rate Loan or the last day of such
Interest Period.  If such notice is given (a) any LIBOR Loan that was to have
been made shall be made as a Prime Rate Loan, (b) any Prime Rate Loan that was
to have been converted to a LIBOR Loan shall be continued as a Prime Rate Loan
and (c) any outstanding LIBOR Loan shall be converted, on the last day of the

 

33

--------------------------------------------------------------------------------


 

then current Interest Period with respect thereto, to a Prime Rate Loan.  Until
such notice has been withdrawn by the Administrative Agent, which notice of
withdrawal shall be given promptly after the Administrative Agent determines
that such conditions no longer exist, the Co-Borrowers shall not have the right
to request a LIBOR Loan or to convert a Prime Rate Loan to a LIBOR Loan.

 

SECTION 3.06.    Illegality.  Notwithstanding any other provisions herein, if
any introduction of or change in any law, regulation, treaty or directive or in
the interpretation or application thereof shall make it unlawful for a Lender to
make or maintain LIBOR Loans as contemplated by this Agreement, such Lender
shall forthwith give notice of such circumstances, confirmed in writing, to the
Co-Borrowers and the Administrative Agent and (a) the commitment of such Lender
to make and to allow conversion to or continuations of LIBOR Loans shall
forthwith be cancelled for the duration of such illegality and (b) the Loans
then outstanding as LIBOR Loans, if any, shall be converted automatically to
Prime Rate Loans on the next succeeding last day of each Interest Period
applicable to such LIBOR Loans or within such earlier period as may be required
by law.  The Co-Borrowers shall pay to the requesting Lender, upon demand, any
additional amounts required to be paid pursuant to Section 3.08 hereof.  A
Lender’s notice of such costs, as certified to the Co-Borrowers, shall be
conclusive absent manifest error.

 

SECTION 3.07.    Other Events.  (a) In the event that any introduction of or
change in any applicable law, regulation, treaty, order, directive or in the
interpretation or application thereof (including, without limitation, any
request, guideline or policy, whether or not having the force of law of, or from
any central bank or other governmental authority, agency or instrumentality and
including, without limitation, Regulation D), by any authority charged with the
administration or interpretation thereof shall occur, which:

 

(i)            shall subject any Lender or the Issuing Lender to any tax of any
kind whatsoever with respect to this Agreement, any Note, any Loans, any Letter
of Credit or Banker’s Acceptance, or change the basis of taxation of payments to
the Lender or Issuing Lender of principal, interest, fees or any other amount
payable hereunder (other than any tax that is measured with respect to the
overall net income of a Lender or the Issuing Lender or of a lending office of a
Lender or the Issuing Lender and that is imposed by the United States of
America, or any political subdivision or taxing authority thereof or therein, or
by the jurisdiction in which the such Lender or the Issuing Lender has its
lending office, or by the jurisdiction in which such Lender or the Issuing
Lender is organized, has its principal office or is managed and controlled); or

 

(ii)  shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement (whether or not having the force of law
but excluding any of the foregoing included in the computation of Reserve
Adjusted LIBOR) against assets held by, or deposits or other liabilities in or
for the account of, advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of a Lender or the Issuing Lender; or

 

(iii) shall impose on a Lender or the Issuing Lender any other condition, or
change therein;

 

34

--------------------------------------------------------------------------------


 

and the result of any of the foregoing is to increase the cost to a Lender or
the Issuing Lender of making, renewing or maintaining advances or extensions of
credit or to reduce any amount receivable hereunder, in each case by an amount
which such Lender or the Issuing Lender deems material, then, in any such case,
the Co-Borrowers, shall pay such Lender or the Issuing Lender, as the case may
be, upon demand, such additional amount or amounts as such Lender or the Issuing
Lender shall have determined will compensate such Lender or the Issuing Lender
for such increased costs or reduction.  Any determination by a Lender or the
Issuing Lender of such additional amounts shall be conclusive absent manifest
error.  This Section 3.07 shall survive the termination of this Agreement and
payment of the Notes.

 

(b)  No failure on the part of any Lender or the Issuing Lender to demand
compensation under clause (a) above on one occasion shall constitute a waiver of
its right to demand compensation on any other occasion and no failure on the
part of a Lender or the Issuing Lender to promptly notify the Co-Borrowers shall
in any way reduce any obligations of the Co-Borrowers to such Lender or the
Issuing Lender under this Section 3.07, except that no compensation shall be
payable with respect to any event giving rise to a request for compensation
unless such request is made within 180 days after a Lender or the Issuing Lender
has actual knowledge of such event.

 

SECTION 3.08.    Indemnity. (a)  The Co-Borrowers agree to indemnify each Lender
and to hold each Lender harmless from any loss, cost or expense which such
Lender sustains or incurs, including, without limitation, interest or fees
payable by a Lender to lenders of funds obtained by it in order to maintain
LIBOR Loans hereunder (but such loss shall not include any loss of profit), as a
consequence of (i) default by the Co-Borrowers in payment of the principal
amount of or interest on any LIBOR Loan, (ii) default by the Co-Borrowers to
accept or make a borrowing of a LIBOR Loan or a conversion or continuation of a
LIBOR Loan after the Co-Borrowers have requested such borrowing, conversion or
continuation, (iii) default by the Co-Borrowers in making any prepayment of any
LIBOR Loan after the Co-Borrowers give a notice in accordance with Section 3.03
of this Agreement and/or (iv) the making of any payment or prepayment (whether
mandatory or optional) of a LIBOR Loan or the making of any conversion of a
LIBOR Loan to a Prime Rate Loan on a day which is not the last day of the
applicable Interest Period with respect thereto.  A certificate of a Lender
setting forth such amounts shall be conclusive absent manifest error.    The
Co-Borrowers shall pay such Lender the amount shown as due on any certificate
within ten days after receipt thereof.  This Section 3.08 shall survive
termination of this Agreement and payment of the Obligations.

 

(b)           This Section 3.08 shall survive termination of this Agreement and
payment of the Notes.

 

SECTION 3.09.    Funds; Manner of Payment. (a) Unless otherwise specified herein
each payment and prepayment of principal of and interest on each Loan shall be
made by the Co-Borrowers not later than 12:00 noon, New York, New York time, on
the date on which it is payable.

 

(b)           All payments made by the Co-Borrowers hereunder or under any Note
will be made without setoff, counterclaim, deductions or other defense.  All
such payments will be made free and clear of, and without deduction or
withholding for, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter

 

35

--------------------------------------------------------------------------------


 

imposed by any jurisdiction or by any political subdivision or taxing authority
thereof or therein (but excluding any tax imposed on or measured by the net
income of any Lender) and all interest, penalties or similar liabilities with
respect thereto (such non-excluded items being hereinafter collectively referred
to as “Taxes”).  If any Taxes are so levied or imposed, the Co-Borrowers will
pay the full amount of such Taxes and such additional amounts as may be
necessary so that every payment of all amounts due hereunder or under any Note,
after withholding or deduction for or on account of any Taxes, will not be less
than the amount provided for herein or in such Note.  The Co-Borrowers will
furnish to the Administrative Agent within 30 days after the date the payment of
any Taxes is due pursuant to applicable law certified copies of tax receipts
evidencing such payment by the Co-Borrowers.  The Co-Borrowers will indemnify
and hold harmless the Administrative Agent, the Issuing Lender and the Lenders,
and reimburse the Administrative Agent, the Issuing Lender and each Lender, upon
its written request, for the amount of any Taxes so levied or imposed and paid
by the Administrative Agent, the Issuing Lender or such Lender, which indemnity
shall survive termination of this Agreement and payment of the Notes.  All
payments under this Agreement shall be made in lawful money of the United States
of America in immediately available funds at the Payment Office of the
Administrative Agent.

 

(c)           On or before the date on which it becomes a party to this
Agreement, each Lender that is not organized under the laws of the United States
or a state thereof agrees that it will deliver to the Co-Borrowers and the
Administrative Agent (i) two duly completed copies of United States Internal
Revenue Service Form W-8BEN or W-8ECI or successor applicable form, as the case
may be, certifying in each case that such Lender is entitled to receive payments
under this Agreement without deduction or withholding of any United States
federal income taxes, and (ii) if such Lender is not a “bank” within the meaning
of Section 881(c)(3)(A) of the Code, an Internal Revenue Service Form W-8BEN or
successor applicable form, and a statement in the form of Exhibit J hereto. 
Each Lender which delivers to the Co-Borrowers and the Administrative Agent a
Form W-8BEN or W-8ECI pursuant to the preceding sentence further undertakes to
deliver to the Administrative Agent two further copies of the said statement and
Form W-8BEN or W-8ECI, or successor applicable forms, or other manner of
certification, as the case may be, on or before the date that any such statement
or form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent statement or form previously delivered by
it to the Administrative Agent, and such extensions or renewals thereof as may
be requested by the Administrative Agent, certifying in the case of a Form
W-8BEN or W-8ECI that such Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes. Each Lender shall promptly notify the Co-Borrowers and the Administrative
Agent at any time it determines that it is no longer in a position to provide
any previously delivered above-mentioned form or statement (or successor
thereto) to the Co-Borrowers and the Administrative Agent.

 

(d)           The Administrative Agent shall directly charge all interest and
principal payments due in respect of the Loans and all fees payable hereunder to
one or more of the accounts of the Co-Borrowers at the Payment Office or other
office of the Administrative Agent.  The Issuing Lender may, in its sole
discretion, directly charge reimbursement obligations with respect to Letters of
Credit and Banker’s Acceptances to the Co-Borrowers’ accounts at any office of
the Issuing Lender.

 

36

--------------------------------------------------------------------------------

 

SECTION 3.10.  Pro Rata Treatment and Payments. (a) Each borrowing by the
Co-Borrowers from the Lenders, each conversion of a Loan pursuant to Section
3.01(f) hereof or continuation of a Loan pursuant to Section 3.01(g) hereof,
each payment by the Co-Borrowers on account of any fee (other than with respect
to fees which are expressly payable to the Administrative Agent or the Issuing
Lender for its own account), reimbursements by the Co-Borrowers to the Issuing
Lender with respect to drawings under letters of Credit and payments of Banker’s
Acceptances pursuant to Section 2.06 hereof, and any reduction of the
Commitments of the Lenders hereunder shall be made pro rata according to the
respective relevant Commitment Proportions of the Lenders.  Each payment
(including each prepayment) by the Co-Borrowers on account of principal of and
interest on each Loan shall be made pro rata according to the respective
outstanding principal amounts of such Loans held by each Lender.  All payments
(including prepayments) to be made by the Co-Borrowers on account of principal,
interest, fees and reimbursement obligations shall be made without set-off or
counterclaim and shall be made to the Administrative Agent, for the account of
the Lenders (except as specified above), at the Payment Office of the
Administrative Agent in Dollars in immediately available funds.  The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds by wire transfer of each Lender’s portion of such payment
to such Lender for the account of its Lending Office.  Except as otherwise
provided in the definition of “Interest Period”, if any payment hereunder
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day, and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension.

 

SECTION 3.11.  Funding and Disbursement of Loans. (a)  Each Lender shall make
each Loan to be made by it hereunder available to the Administrative Agent at
the Payment Office for the account of such office and the Administrative Agent
by 1:00 p.m. New York, New York time on the Borrowing Date in Dollars in
immediately available funds.  Unless any applicable condition specified in
Article V has not been satisfied, the amount so received by the Administrative
Agent will be made available to the Co-Borrowers at the Payment Office by
crediting the account of P&F or such other Co-Borrower specified in the Notice
of Borrowing of the Co-Borrowers with such amount and in like funds as received
by the Administrative Agent; provided, however, that if the proceeds of any Loan
or any portion thereof are to be used to prepay outstanding Loans, Banker’s
Acceptance obligations or Letter of Credit obligations, then the Administrative
Agent shall apply such proceeds for such purpose to the extent necessary and
credit the balance, if any, to the Co-Borrowers’ accounts.

 

(b)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a proposed Borrowing Date that such Lender will
not make the amount which would constitute its Commitment Proportion of the
borrowing on such Borrowing Date available to the Administrative Agent, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such Borrowing Date, and the Administrative Agent
may, in reliance upon such assumption, make available to the Co-Borrowers a
corresponding amount.  If such amount is not made available to the
Administrative Agent until a date after such Borrowing Date, such Lender shall
pay to the Administrative Agent on demand interest on such Lender’s Commitment
Proportion of such borrowing at a rate equal to the greater of (i) the daily
average Federal Funds Effective Rate and (ii) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation during such period, from and including such Borrowing Date to the
date on which such Lender’s

 

37

--------------------------------------------------------------------------------


 

Commitment Proportion of such borrowing shall have become immediately available
to the Administrative Agent.  A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts due pursuant to this Section
3.11(b) shall be conclusive absent demonstrable error.  Nothing herein shall be
deemed to relieve any Lender from its obligations to fulfill its commitment
hereunder or to prejudice any right which the Co-Borrowers may have against any
Lender as a result of any default by such Lender hereunder.

 

 

ARTICLE IV  REPRESENTATIONS AND WARRANTIES

 

In order to induce the Administrative Agent, the Lenders and the Issuing Lender
to enter into this Agreement and to make the financial accommodations herein
provided for, the Co-Borrowers each represent and warrant to the Administrative
Agent, the Lenders and the Issuing Lender that:

 

SECTION 4.01.  Organization, Corporate Powers, etc. Each of the Co-Borrowers and
their respective Subsidiaries (a) is a corporation, company or partnership duly
formed or incorporated, validly existing and in good standing under the laws of
the state of its formation, (b) has the power and authority to own its
properties and to carry on its business as now being conducted, (c) is duly
qualified to do business in every jurisdiction wherein the failure to be so
qualified could reasonably be expected to, individually or in the aggregate,
have a Material Adverse Effect, (d) has the company, partnership or corporate
power to execute and perform each of the Loan Documents to which it is a party,
(e) with respect to each Co-Borrower, has the corporate power to borrow
hereunder and to execute and deliver the Notes, and (f) is in compliance in all
material respects with all applicable federal, state and local laws, rules and
regulations the violation of which could reasonably be expected to, individually
or the aggregate, have a Material Adverse Effect.

 

SECTION 4.02.  Authorization of Borrowing, Enforceable Obligations. The
execution, delivery and performance by each Co-Borrower of this Agreement, and
the other Loan Documents to which it is a party, the borrowings by the
Co-Borrowers hereunder, and the execution, delivery and performance of each
Subsidiary of the Loan Documents to which such Subsidiary is a party, (a) have
been duly authorized by all requisite corporate, partnership or company action,
(b) will not violate or require any consent (other than consents as have been
made or obtained and which are in full force and effect) under (i) any provision
of law applicable to any Co-Borrower or any Subsidiary, any governmental rule or
regulation, or the Certificate of Incorporation, By-laws or other organizational
documents, as applicable, of any Co-Borrower or any Subsidiary or (ii) any order
of any court or other agency of government binding on any Co-Borrower or any
Subsidiary or any indenture, agreement or other instrument to which any
Co-Borrower or any Subsidiary is a party, or by which any Co-Borrower or any
Subsidiary or any of its property is bound, and (c) will not be in conflict
with, result in a breach of or constitute (with due notice and/or lapse of time)
a default under, any such indenture, agreement or other instrument, or result in
the creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of the property or assets of any Co-Borrower or any
Subsidiary other than as contemplated by this Agreement or the other Loan
Documents.  This Agreement and each other Loan Document to which the
Co-Borrowers and each Subsidiary is a party constitutes a legal, valid and
binding obligation of each Co-Borrower and each Subsidiary, as the case may be,
enforceable against

 

38

--------------------------------------------------------------------------------


 

each Co-Borrower and each Subsidiary, as the case may be, in accordance with its
terms except to the extent enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally or by general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

SECTION 4.03.  Financial Condition.  (a) The Co-Borrowers have heretofore
furnished to the Lenders (i) the audited Consolidated balance sheet of P&F and
its Subsidiaries and the related Consolidated statement of income, shareholders
equity and cash flow of P&F and its Subsidiaries, dated December 31, 2003,
audited by independent certified accountants for the fiscal year ended December
31, 2003, (ii) the unaudited Consolidated balance sheet of P&F and its
Subsidiaries and the related Consolidated statements of income, shareholders
equity and cash flow of P&F and its Subsidiaries for the three month period
ended March 31, 2004 and (iii) the audited balance sheet of Woodmark
International, L.P., a Texas limited partnership, and its Subsidiaries and the
related statements of income, shareholders equity and cash flow of Woodmark
International, L.P., a Texas limited partnership, and its Subsidiaries, dated
December 31, 2003, audited by independent certified accounts for the fiscal year
ended December 31, 2003.  Such audited financial statements were prepared in
conformity with GAAP and fairly present the financial position and results of
operations of P&F and its Subsidiaries as of the date of such financial
statements and for the periods to which they relate and, since December 31,
2003, no event which has had a Material Adverse Effect has occurred.  The
Co-Borrowers shall deliver to the Lenders a certificate by the Chief Financial
Officer of the Co-Borrowers to that effect on the Closing Date.  As of the
Closing Date, there are no material obligations or liabilities contingent or
otherwise of P&F or any of its Subsidiaries which are not reflected or disclosed
on such audited statements referred to in subsection (i) above other than
obligations arising in the ordinary course of business since March 31, 2004 and
those resulting from the Woodmark Acquisition.

 

(b)           Each of the Co-Borrowers and the Guarantors is Solvent (taking
into account contribution rights).

 

SECTION 4.04.  Taxes.  To the best knowledge of the Co-Borrowers, all assessed
deficiencies resulting from Internal Revenue Service examinations of the federal
income tax returns of the Co-Borrowers, or any of them, or any of their
Subsidiaries have been discharged or reserved against in accordance with GAAP. 
To the best knowledge of the Co-Borrowers, each Co-Borrower and each of their
Subsidiaries has filed or caused to be filed all federal, state and local tax
returns which are required to be filed, and has paid or has caused to be paid
all taxes as shown on said returns or on any assessment received by them, to the
extent that such taxes have become due, except taxes which (a) are being
contested in good faith and which are reserved against in accordance with GAAP,
or (b) are less than $100,000 in the aggregate.

 

SECTION 4.05.  Title to Properties.  Each Co-Borrower and each of their
Subsidiaries has good title to their respective properties and assets except for
such properties and assets as have been disposed of as no longer used or useful
in the conduct of their respective business or as have been disposed of in the
ordinary course of business, and all such properties and assets are free and
clear of all Liens other than Permitted Liens.

 

39

--------------------------------------------------------------------------------


 

SECTION 4.06.  Litigation.  (a) Except as set forth in Schedule VII, there are
no actions, suits or proceedings (whether or not purportedly on behalf of the
Co-Borrowers, or any of them, or any of their Subsidiaries) pending or, to the
knowledge of the Co-Borrowers, threatened against or affecting the Co-Borrowers,
or any of them, or any of their Subsidiaries at law or in equity or before or by
any Governmental Authority, which involve any of the transactions contemplated
herein or which could reasonably be expected to result in a Material Adverse
Effect; and (b) none of the Co-Borrowers nor any of their Subsidiaries is in
default with respect to any judgment, writ, injunction, decree, rule or
regulation of any Governmental Authority which could reasonably be expected to
have a Material Adverse Effect.

 

SECTION 4.07.  Agreements.  None of the Co-Borrowers or any of their
Subsidiaries is a party to any agreement or instrument or subject to any charter
or other corporate restriction or any judgment, order, writ, injunction, decree
or regulation which could reasonably be expected to have a Material Adverse
Effect.  None of the Co-Borrowers or any of their Subsidiaries is in default in
any manner which could reasonably be expected to have a Material Adverse Effect
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party.

 

SECTION 4.08.  Compliance with ERISA.  Each Plan is in compliance in all
material respects with ERISA; to the knowledge of the Co-Borrowers no Plan which
is a “Multi-Employer Plan (as defined in Section 4001(a)(3) of ERISA) is
insolvent (as defined in Section 4245 of ERISA) or in reorganization (as defined
in Section 4241 of ERISA), no Plan or Plans which are single employer Plans
(within the meaning of Section 4001(a)(15) of ERISA) have an Unfunded Current
Liability, which is reasonably likely to have a Material Adverse Effect and no
Plan which is a single employer Plan (within the meaning of Section 4001(a)(15)
of ERISA) has an accumulated or waived funding deficiency within the meaning of
Section 412 of the Code; none of the Co-Borrowers nor any ERISA Affiliate has
incurred any material liability to or on account of a Plan pursuant to Section
515, 4062, 4063, 4064, 4201 or 4204 of ERISA or reasonably expects to incur any
liability under any of the foregoing sections on account of the prior
termination of participation in or contributions to any such Plan; to the
knowledge of the Co-Borrowers no proceedings have been instituted to terminate
any Plan; to the knowledge of the Co-Borrowers no condition exists which
presents a risk to the Co-Borrowers, or any ERISA Affiliate of incurring a
liability to or on account of a Plan pursuant to the foregoing provisions of
ERISA and the Code in excess of $500,000 in the aggregate; and no lien imposed
under the Code or ERISA on the assets of any Co-Borrower or any of their ERISA
Affiliates exists or, to the knowledge of the Co-Borrowers, is likely to arise
on account of any Plan.  None of the Plans is on the date hereof a defined
benefit plan.  For purposes hereof, the term “defined benefit plan” shall mean
any plan which is not a “defined contribution plan” as defined in Section 414(i)
of the Code.

 

SECTION 4.09.  Federal Reserve Regulations; Use of Proceeds.  (a) None of the
Co-Borrowers nor any of their Subsidiaries is engaged principally in, nor has as
one of its important activities, the business of extending credit for the
purpose of purchasing or carrying any “margin stock” (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System of the
United States, as amended from time to time).  If requested by the
Administrative Agent, the Co-Borrowers will, and will cause each of their
Subsidiaries to, furnish to the Administrative Agent such a statement on Federal
Reserve Form U-1.

 

40

--------------------------------------------------------------------------------


 

(b)           No part of the proceeds of any Loan and no other extension of
credit hereunder will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, (i) to purchase or to carry margin
stock or to extend credit to others for the purpose of purchasing or carrying
margin stock, or to refund indebtedness originally incurred for such purposes,
or (ii) for any purpose which violates or is inconsistent with the provisions of
the Regulations T, U, or X of the Board of Governors of The Federal Reserve
System.

 

(c)           The proceeds of each Loan and each other extension of credit
hereunder shall be used solely for the purposes permitted under Section 3.02.

 

SECTION 4.10.  Approvals.  No registration with or consent or approval of, or
other action by, any Governmental Authority or any other Person is required in
connection with the execution, delivery and performance of this Agreement by any
of the Co-Borrowers or any of their Subsidiaries, or with the execution and
delivery of the other Loan Documents to which it is a party or, with respect to
the Co-Borrowers, the borrowings and each other extension of credit hereunder
other than registrations, consents and approvals received prior to the date
hereof and disclosed to the Lenders and which are in full force and effect or as
may be required in the perfection or continuation of perfection of any security
interest in any collateral for the Loans or in connection with any sale of
collateral for the Loans.

 

SECTION 4.11.  Subsidiaries.  Attached hereto as Schedule I is a true, correct
and complete list of all of the Co-Borrower’s Subsidiaries and indicating, as to
each Subsidiary, its name, the jurisdiction of its incorporation, its
shareholders or other owners of an interest in such Subsidiary and the number of
outstanding shares or other ownership interest owned by each shareholder or
other owner of an interest.

 

SECTION 4.12.  Hazardous Materials.  Except as may be relevant with respect to
the matters set forth on Schedule VIII, the Co-Borrowers and each of their
Subsidiaries are in compliance in all material respects with all applicable
Environmental Laws and none of the Co-Borrowers nor any of their Subsidiaries
has used Hazardous Materials on, from, or affecting any property now owned or
occupied or hereafter owned or occupied by any of the Co-Borrowers or any of
their Subsidiaries in any manner which violates any applicable Environmental
Law.  To the best knowledge of the Co-Borrowers, no prior owner of any such
property or any tenant, subtenant, prior tenant or prior subtenant have used
Hazardous Materials on, from, or affecting such property in any manner which
violates any applicable Environmental Law in any material respect.

 

SECTION 4.13.  Investment Company Act.  None of the Co-Borrowers or any of their
Subsidiaries is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

 

SECTION 4.14.  Security Agreement.  The Security Agreement when executed by the
Co-Borrowers and the Guarantors shall, pursuant to its terms, constitute a valid
and continuing lien on and security interest in the collateral referred to in
such Security Agreement in favor of the Administrative Agent for the ratable
benefit of the Lenders.

 

41

--------------------------------------------------------------------------------


 

SECTION 4.15.  No Default.  No event has occurred and is continuing and no
condition exists which constitutes a Default or an Event of Default.

 

SECTION 4.16.   Permits and Licenses. The Co-Borrowers and each of their
Subsidiaries has all permits, licenses, certifications, authorizations and
approvals required for it lawfully to own and operate their respective
businesses, except where the failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

SECTION 4.17.  Compliance with Law.  The Co-Borrowers and each of their
Subsidiaries are in compliance with all laws, rules, regulations, orders and
decrees which are applicable to them, or to any of their respective properties,
except where the failure to be in compliance could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

SECTION 4.18.  Disclosure. None of the reports, financial statements,
certificates or other documents, certificates or other written statements
furnished to the Administrative Agent and the Lenders by or on behalf of the
Co-Borrowers, or any of them, or any of their Subsidiaries hereunder or any
other Loan Document for use in connection with the transactions contemplated by
this Agreement or any other Loan Document taken as a whole contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein not misleading in light
of the circumstances in which they were made.

 

SECTION 4.19.  Pledge Agreements.  The Pledge Agreements, when executed by P&F
and Countywide shall, pursuant to their respective terms, pledge and grant to
the Administrative Agent for the ratable benefit of the Lenders a first security
interest in all of their right, title and interest in and to all of the issued
and outstanding shares of capital stock of each of their respective
Subsidiaries.

 

SECTION 4.20.  Representations in Purchase Agreement.  To the knowledge of the
Co-Borrowers, each of the representations and warranties made by Woodmark
International L.P. and Stair House, Inc. to Woodmark pursuant to the Purchase
Agreement taken as a whole are true and correct in all material respects.

 

ARTICLE V  CONDITIONS OF LENDING

 

SECTION 5.01.  Conditions to the Initial Extensions of Credit.  The several
obligations of each Lender and of the Issuing Lender to make the initial
extensions of credit hereunder are subject to the following conditions
precedent:

 

(a)           Revolving Credit Notes and Term Loan Notes.  On or prior to the
Closing Date, the Administrative Agent shall have received for the account of
each Lender the Revolving Credit Notes and the Term Loan Notes, each duly
executed by the Co-Borrowers.

 

(b)           Intentionally Omitted.

 

42

--------------------------------------------------------------------------------


 

(c)           Security Agreement.  On or prior to the Closing Date, the
Administrative Agent shall have received, with any executed counterpart of each
Lender, the Security Agreement, duly executed by each Co-Borrower, along with
UCC financing statements in a form acceptable to the Administrative Agent for
such jurisdictions as the Administrative Agent determines are necessary to
perfect the liens created by the Security Agreement.

 

(d)           Subordination Agreements.  On or prior to the Closing Date, the
Agent shall have received, with an executed counterpart for each Lender, the
Woodmark Subordinated Note and the Sherstad Subordinated Note, duly executed by
Woodmark.

 

(e)           Opinion of Counsel.  On or prior to the Closing Date, the
Administrative Agent shall have received the favorable written opinion of
counsel for the Co-Borrowers and the Guarantors dated the Closing Date and
addressed to the Administrative Agent and the Lender, substantially in the form
of Exhibit G attached hereto.

 

(f)            Supporting Documents.  The Administrative Agent shall have
received on or prior to the Closing Date (i) a certificate of good standing for
each Co-Borrower and each Guarantor (if any) from the secretary of the state of
their respective jurisdiction of incorporation dated as of a recent date; (ii)
certified copies of the Certificate of Incorporation (or certificate of
formation) and By-laws (or operating agreement) of each Co-Borrower and each
Guarantor (if any); (iii) a certificate of the Secretary or an Assistant
Secretary of each Co-Borrower and each Guarantor (if any) dated the Closing Date
and certifying (a) that neither the Certificates of Incorporation (or
certificate of formation) nor the By-laws (or operating agreement) of such
Co-Borrower or such Guarantor has been amended since the date of their
certification; (b) that attached thereto is a true and complete copy of
resolutions adopted by the Board of Directors of such Co-Borrower and by the
Board of Directors and the shareholders of such Guarantor authorizing the
execution, delivery and performance of each Loan Document to which it is a party
and, with respect to each Co-Borrower, the borrowings hereunder; and (c) the
incumbency and specimen signature of each officer of such Co-Borrower and such
Guarantor executing each Loan Document to which such Co-Borrower or Guarantor is
a party and any certificates or instruments furnished pursuant hereto or
thereto, and a certification by another officer of each Co-Borrower and each
Guarantor as to the incumbency and signature of the Secretary or Assistant
Secretary of such Co-Borrower and such Guarantor; and (iv) such other documents
as the Administrative Agent may reasonably request.

 

(g)           Insurance.  The Administrative Agent shall have received on or
prior to the Closing Date a certificate of insurance from an independent
insurance broker confirming the insurance required to be maintained pursuant to
Section 6.01 hereof and evidence that the Administrative Agent has been named
loss payee and additional insured for the ratable benefit of the Lenders with
respect to each policy of such insurance (other than relating to real estate and
buildings), to the extent required by Section 6.01 and the Administrative Agent
shall be satisfied with its review thereof.

 

(h)           Assets Free from Encumbrances.  The Administrative Agent shall
have received on or prior to the Closing Date evidence satisfactory to the
Administrative Agent that

 

43

--------------------------------------------------------------------------------


 

the accounts receivable, inventory, equipment and all other assets of each
Co-Borrower and each Guarantor are free and clear of all Liens, except those
Liens permitted pursuant to Section 7.01.

 

(i)            No Material Adverse Changes.  There shall not have occurred in
the sole opinion of the Lenders any event since December 31, 2003 which could
reasonably be expected to cause a Material Adverse Effect.

 

(j)            Fees.  Concurrently with the funding of the initial Loans, the
Co-Borrowers shall have paid the fees payable on the Closing Date referred to in
Section 3.04 and all costs and expenses incurred by the Administrative Agent in
connection with the negotiation, preparation and execution of the Loan Documents
and the creation and perfection of the Liens granted pursuant to the Security
Agreements.

 

(k)           Certain Agreements.  Receipt and satisfactory review by the
Administrative Agent of all shareholder agreements, voting trust agreements,
employment agreements, consulting agreements, management agreements and any
agreement between the Co-Borrowers, or any of them, their Subsidiaries, and any
of their respective shareholders.

 

(l)            Intentionally Omitted.

 

(m)          Lease Schedule.  Prior to the Closing Date the Lenders shall have
received a schedule of all lease agreements to which any Co-Borrower or any
Guarantor is a party (other than leases of real property, leases of equipment
which do not require an annual lease expenditure in excess of $50,000 and leases
of motor vehicles) and the Administrative Agent shall have been satisfied with
its review thereof or, in lieu thereof, a copy of each lease agreement shall be
delivered to the Administrative Agent prior to the Closing Date.

 

(n)           Intentionally Omitted.

 

(o)           Payment of Indebtedness.  On the Closing Date, the Administrative
Agent shall have received evidence satisfactory to it that the Existing
Indebtedness of the Co-Borrowers shall be paid in full simultaneously with the
consummation of the transactions contemplated hereby.

 

(p)           Pledge Agreements.  On or prior to the Closing Date, the
Administrative Agent shall have received the Pledge Agreements, duly executed by
each of P&F and Countrywide along with all share certificates evidencing the
shares pledged thereunder and stock powers executed in blank.

 

(q)           Pro Forma Borrowing Base Certificate.  Prior to the Closing Date,
the Administrative Agent shall have received for its satisfactory review, a
Borrowing Base Certificate prepared as of May 31, 2004, on a pro forma basis,
which shall be computed on the basis that the Woodmark Acquisition has been
consummated.

 

(r)            Intentionally Omitted.

 

(s)           Landlord Waivers.  The Administrative Agent shall have received
duly executed Landlord Waivers for each of the Co-Borrowers’ leased locations,
all in form and substance

 

44

--------------------------------------------------------------------------------


 

satisfactory to the Administrative Agent or shall have instituted such reserves
against Eligible Inventory (as described in the definition of “Eligible
Inventory”), as the Administrative Agent shall require in its Permitted
Discretion.

 

(t)            Purchase Agreement.  On or prior to the Closing Date, the
Administrative Agent shall have received full and complete copies of the
Purchase Agreement, together with all exhibits and schedules thereto and all
documents execution in connection therewith.

 

(u)           Woodmark Acquisition Conditions.  The Woodmark Acquisition shall
be consummated (i) in accordance with the terms and conditions set forth in the
Purchase Agreement and the documents executed in connection therewith and (ii)
in compliance with all applicable laws, all reasonably satisfactory to the
Administrative Agent and the Lenders.

 

(v)           Officer’s Certificate.  On or prior to the Closing Date, the
Administrative Agent shall have received a certificate of a duly authorized
officer of the Co-Borrowers, dated the Closing Date, stating that the
representations and warranties in Article IV hereof are true and correct on such
date as though made on and as of such date and that no event has occurred and is
continuing which constitutes a Default or Event of Default.

 

(w)          Title Reports.  On or prior to the Closing Date, the Administrative
shall have received title reports issued by (i) a title insurance company
authorized to transact business in New York, with respect to the Embassy
Premises, and (ii) a title insurance company authorized to transact business in
Florida, with respect to the Jupiter Premises and Tampa Premises, and (iii) a
title insurance company authorized to transact business in Ohio with respect to
the Bowling Green Premises, and each acceptable to the Administrative Agent in
its sole discretion.

 

(x)            Completion of Proceedings.  All corporate and other proceedings,
and all documents, instruments and other legal matters in connection with the
transactions contemplated by the Loan Documents shall be reasonably satisfactory
in form and substance to the Administrative Agent, each Lender and their
respective counsel.

 

(y)           Other Information, Documentation.  The Administrative Agent and
each Lender shall have received such other and further information and
documentation as it may reasonably require, including, but not limited, to any
information or documentation relating to compliance by the Co-Borrower, or any
of them, or any of their Subsidiaries with the requirements of all federal,
state and local laws, ordinances, rules, regulations or policies governing the
use, storage, treatment, transportation, refinement, handling, production or
disposal of Hazardous Materials.

 

SECTION 5.02.  Conditions to all Loans.  The obligation of each Lender and the
Issuing Lender to make the financial accommodations hereunder shall be subject
to the conditions precedent set forth in Section 5.01 and 5.03, to the extent
applicable, and the following conditions precedent:

 

(a)           Representations and Warranties.  On the date of each borrowing
hereunder and on the date of each issuance of a Letter of Credit and creation of
a Banker’s Acceptance, the representations and warranties by the Co-Borrowers
and each Guarantor pursuant to this

 

45

--------------------------------------------------------------------------------


 

Agreement and the Loan Documents to which each is a party shall be true and
correct on and as of the Borrowing Date with the same effect as though such
representations and warranties had been made on and as of such date (unless
limited to an earlier date, in which event they will be true as of such earlier
date).

 

(b)           No Default.  On the date of each borrowing hereunder and on the
date of each issuance of a Letter of Credit and creation of a Banker’s
Acceptance, the Co-Borrowers shall be in compliance with all the terms and
provisions set forth in the Agreement and in each Loan Document on their part to
be observed or performed and no Default or Event of Default shall have occurred
and be continuing or will result after giving effect to the Loan requested.

 

(c)           Notice of Borrowing.  The Administrative Agent shall have received
a Notice of Borrowing duly executed by an Executive Officer of the Co-Borrowers
with respect to the requested Loan.

 

(d)           Letter of Credit Documentation.  With respect to the issuance,
amendment, renewal or extension of any Letter of Credit, the Issuing Lender
shall have received the documents and instruments requested by the Issuing
Lender in accordance with the penultimate sentence of Section 2.06(a) hereof.

 

Each Notice of Borrowing and each submission to the Issuing Lender of a request
for the issuance of a Letter of Credit or the creation of a Banker’s Acceptance
and the acceptance by the Co-Borrowers of the proceeds of each Loan or the
issuance of each Letter of Credit or creation of each Banker’s Acceptance shall
constitute a representation and warranty that the statements contained in
Sections 5.02(a) and 5.02(b) above are true and correct as of the date of such
Loan, the issuance of such Letter of Credit or the creation of such Banker’s
Acceptance.

 

SECTION 5.03.  Additional Conditions with respect to each Equipment Loan.  The
obligation of each Lender to make each Equipment Loan hereunder is subject to
the conditions precedent set forth in Section 5.01 and 5.02 and to the following
conditions precedent.

 

(a)           Equipment Loan Note.  The Administrative Agent shall have received
for the account of each Lender an Equipment Loan Note, each duly executed by the
Co-Borrowers, which Equipment Loan Notes shall each be dated the date of such
Equipment Loan, be stated to mature in consecutive monthly or quarterly
installments of principal, have a term not to exceed five (5) years and shall
bear interest for a period from the date such Loan is made on the unpaid
principal amount thereof at the applicable rates per annum specified herein.

 

(b)           Equipment Free from Encumbrances.  The Administrative Agent shall
have been provided a description of the equipment to be acquired with the
proceeds of such Equipment Loan and shall be satisfied that such equipment is
being acquired free and clear of all Liens, other than Liens permitted pursuant
to Section 7.01.

 

(c)           Security Interest of the Administrative Agent.  The Administrative
Agent shall be satisfied that the equipment to be acquired with the proceeds of
such Equipment Loan shall be subject to the Lien granted to the Administrative
Agent for the ratable benefit of the Lenders pursuant to the Security Agreement
and the Co-Borrowers shall take all steps determined by the

 

46

--------------------------------------------------------------------------------


 

Administrative Agent to be necessary or desirable to perfect the Liens of the
Administrative Agent on such equipment.

 

ARTICLE VI  AFFIRMATIVE COVENANTS

 

Each Co-Borrower covenants and agrees with the Lenders and the Issuing Lender
that so long as this Agreement shall remain in effect or any of the principal of
or interest on any Note or any other Obligations hereunder shall be unpaid it
will, and will cause each of its Subsidiaries to:

 

SECTION 6.01.  Corporate Existence, Properties, etc.  Do or cause to be done all
things necessary to preserve and keep in full force and effect its corporate,
partnership or company existence (except any Obligor may convert to a
partnership, corporation or limited liability company); at all times maintain,
preserve and protect all franchises and trade names and preserve all of its
property, except to the extent that failure to do so is not reasonably likely to
have a Material Adverse Effect; and keep the same in good repair, working order
and condition, ordinary wear and tear excepted, and from time to time make, or
cause to be made, all needful and proper repairs, renewals, replacements,
betterments and improvements thereto so that the business carried on in
connection therewith may be properly and advantageously conducted at all times;
at all times keep its insurable properties adequately insured and maintain (a)
insurance to such extent and against such risks, including fire, as is customary
with companies in the same or similar businesses, (b) worker’s compensation
insurance in the amount required by applicable law, (c) public liability
insurance, which shall include product liability insurance, in the amount
customary with companies in the same or similar business against claims for
personal injury or death or properties owned, occupied or controlled by it, and
(d) such other insurance as may be required by law or as may be reasonably
required in writing by the Lenders.  Each such policy of insurance shall provide
for at least thirty (30) days’ prior written notice to the Administrative Agent
of any modification or cancellation of such policies and shall name the
Administrative Agent as additional insured and loss payee.  So long as no
Default or Event of Default has occurred and is then continuing insurance
proceeds received or to be received by the Administrative Agent as loss payee
with respect to any claim (a) not in excess of $500,000, shall be paid to the
Co-Borrowers, and (b) greater than $500,000, shall be used as a prepayment of
the Revolving Credit Loans provided that if no Revolving Credit Loans are then
outstanding such insurance proceeds shall be made available to the Co-Borrowers
to repair, replace or rebuild the asset subject to the damage or buy other
assets useful in the business of the Co-Borrowers.  Each Co-Borrower shall
provide to the Administrative Agent promptly upon receipt of written request
therefor, evidence of the annual renewal of each such policy.

 

SECTION 6.02.  Payment of Indebtedness, Taxes, etc. (a) Pay all indebtedness and
obligations, including, but not limited to, all principal and interest on the
Notes, whether now existing or hereafter arising, as and when due and payable
except where the failure to make such payment pending such contest could not
reasonably be expected to have Material Adverse Effect, and (b) pay and
discharge or cause to be paid and discharged promptly all taxes, assessments and
government charges or levies imposed upon it or upon its income and profits, or
upon any of its property, real, personal or mixed, or upon any part thereof,
before the same shall become in default, as well as all lawful claims for labor,
materials and supplies or otherwise which, if unpaid, might become a Lien or
charge upon such properties or any part thereof; provided,

 

47

--------------------------------------------------------------------------------


 

however, that none of the Co-Borrowers nor any of their Subsidiaries shall be
required to pay and discharge or cause to be paid and discharged any such tax,
assessment, charge, levy or claim so long as (i) the validity thereof shall be
contested in good faith by appropriate proceedings, and the relevant Co-Borrower
or Subsidiary, as the case may be, shall have set aside on its books adequate
reserves determined in accordance with GAAP with respect to any such tax,
assessment, charge, levy or claim so contested, or (ii) the amount thereof is
less than $100,000, in the aggregate, and; further, provided that, subject to
the foregoing proviso, each Co-Borrower and each of its Subsidiaries will pay or
cause to be paid all such taxes, assessments, charges, levies or claims upon the
commencement of proceedings to foreclose any lien which has attached as security
therefor.

 

SECTION 6.03.  Financial Statements, Reports, etc. Furnish to the Administrative
Agent and each Lender:

 

(a)           (i) as soon as available, but in any event within 90 days after
the end of each fiscal year of the Co-Borrowers, a copy of the audited
consolidated balance sheet of P&F and its Subsidiaries as of the end of such
year and the related audited consolidated statements of income, shareholders
equity and cash flow for such year, setting forth in each case in comparative
form the respective figures for the previous fiscal year end, and accompanied by
a report thereon of BDO Siedman, LLP or other independent certified public
accountants of recognized standing selected by the Co-Borrowers and reasonably
satisfactory to the Required Lenders (the “Auditor”), which report shall be
unqualified; and (ii) as soon as available, but in any event within 90 days
after the end of each fiscal year of P&F and each of its Subsidiaries, a copy of
the management prepared consolidating financial statements of the Co-Borrowers
setting forth in comparative form the respective figures for the previous fiscal
year end and which support the financial statements delivered pursuant to clause
(i), in each case of (i) and (ii) prepared in accordance with GAAP, applied on a
consistent basis and with respect to the statements referred to in clause (ii)
accompanied by a certificate to that effect executed by the Chief Financial
Officer of P&F;

 

(b)           as soon as available, but in any event not later than 60 days
after the end of each quarterly period of each fiscal year of the Co-Borrowers,
a copy of the unaudited interim consolidated and consolidating balance sheet of
P&F and its Subsidiaries as of the end of each such quarter and the related
unaudited interim consolidated and consolidating statements of income,
shareholders equity and cash flow for such quarter and the portion of the fiscal
year through such date and setting forth in each case in comparative form the
respective figures for the corresponding date and period in the previous fiscal
year, in each case prepared by the Chief Financial Officer of P&F in accordance
with GAAP, applied on a consistent basis and accompanied by a certificate to
that effect executed by the Chief Financial Officer of P&F;

 

(c)           a certificate prepared and signed by the Chief Financial Officer
of P&F with each delivery required by (a) and (b), as to whether or not, as of
the close of such preceding period and at all times during such preceding
period, the Co-Borrowers were in compliance with all the provisions in this
Agreement, showing computation of financial covenants and quantitative negative
covenants, and if the Auditor or Chief Financial Officer of P&F, as the case may
be, shall have obtained knowledge of any default in such compliance or notice of
such default, it shall disclose in such certificate such default or defaults or
notice thereof and the nature thereof, whether or not the same shall constitute
an Event of Default hereunder;

 

48

--------------------------------------------------------------------------------


 

(d)           at all times indicated in (a) above, a copy of the management
letter, if any, prepared by the Auditor;

 

(e)           on or prior to the twenty-fifth (25th) day of each calendar month
a detailed schedule of accounts receivable of the Co-Borrowers certified by the
Chief Financial Officer of P&F and current as of the last Business Day of the
preceding month, which schedule shall include accounts receivable agings on an
invoice date basis, all in form satisfactory to the Required Lenders;

 

(f)            on or prior to the twenty-fifth (25th) day of each calendar month
a completed Borrowing Base Certificate executed by the Chief Financial Officer
of P&F and current as of the last day of the immediately preceding month;

 

(g)           promptly after filing thereof, copies of all regular and periodic
financial information, proxy materials and other information and reports which
P&F or any of its Subsidiaries shall file with the Securities and Exchange
Commission;

 

(h)           promptly after submission to any government or regulatory agency,
all documents and information furnished to such government or regulatory agency
other than such documents and information prepared in the normal course of
business and which could not reasonably be expected to result in any materially
adverse action to be taken by such agency; and

 

(i)            promptly, from time to time, such other information regarding the
operations, business affairs and condition, financial or otherwise, of the
Co-Borrowers, or any of them, or any of their Subsidiaries as any Lender may
reasonably request.

 

SECTION 6.04.  Access to Premises and Records.  (a) Maintain financial records
in accordance with GAAP and permit representatives of the Administrative Agent
and each Lender upon reasonable written prior notice to have access during
normal business hours to the premises of each Co-Borrower and each of their
Subsidiaries upon request, and to examine and make excerpts from the minute
books, books of accounts, reports and other records and to discuss the affairs,
finances and accounts of each Co-Borrower and their Subsidiaries with their
respective executive officers or with their respective independent accountants. 
The Co-Borrowers shall be entitled to have a representative present at any
meetings with such accountants.

 

(b)           At any time that the outstanding principal amount of the Loans is
equal to or greater than $25,000,000, permit the Administrative Agent or its
representative to conduct field audits of the Co-Borrowers’ accounts receivable
and inventory, and all related books and records, as the Administrative Agent
deems necessary or desirable, provided that so long as no Default or Event of
Default shall have occurred, the Co-Borrowers shall pay for the costs, expenses
and charges of only one such asset audit per year in an amount not to exceed
$7,500 per audit.

 

SECTION 6.05.  Notice of Adverse Change.  Promptly notify each Lender in writing
of (a) any change in the business or the operations of the Co-Borrowers, or any
of them, or any of their Subsidiaries which could reasonably be expected to have
a Material Adverse Effect, disclosing the nature

 

49

--------------------------------------------------------------------------------


 

thereof, and (b) any information which indicates that any financial statements
which are the subject of any representation contained in this Agreement, or
which are furnished to the Administrative Agent or any Lender pursuant to this
Agreement, fail, in any material respect, to present fairly, as of the date
thereof and for the periods covered thereby, the financial condition and results
of operations purported to be presented therein, disclosing the nature thereof.

 

SECTION 6.06.  Notice of Default.  Promptly notify each Lender of any Default or
Event of Default which notice shall include a written statement as to such
occurrence, specifying the nature thereof and the action which is proposed to be
taken with respect thereto.

 

SECTION 6.07.  Notice of Litigation.  Give each Lender prompt written notice of
any action, suit or proceeding at law or in equity or by or before any
governmental instrumentality or other agency which, if adversely determined
against the Co-Borrowers, or any of them, or any of their Subsidiaries on the
basis of the allegations and information set forth in the complaint or other
notice of such action, suit or proceeding, or in the amendments thereof, if any,
would (a) materially impair the right of the Co-Borrowers, or any of them, or
any of their Subsidiaries to carry on their business substantially as now
conducted or (b) have a Material Adverse Effect.

 

SECTION 6.08.  ERISA.  Promptly deliver to each Lender a certificate of the
Chief Financial Officer of the Co-Borrowers setting forth details as to such
occurrence and such action, if any, which the Co-Borrowers, or any of them, or
any ERISA Affiliate is required or proposes to take, together with any notices
required to be given to or filed with or by (as applicable) the Co-Borrowers, or
any of them, any ERISA Affiliate, the PBGC, a Plan participant or the Plan
Administrator, with respect thereto:  that a Reportable Event has occurred with
respect to a Plan, that an accumulated funding deficiency (as defined in Section
412 of the Code) has been incurred or an application has been made to the
Secretary of the Treasury for a waiver or modification of the minimum funding
standard (including of any required installment payments) or for an extension of
any amortization period under Section 412 of the Code with respect to a Plan
that is a single employer plan (within the meaning of Section 4001(a)(15) of
ERISA), that a Plan has been terminated, reorganized, partitioned or declared
insolvent under Title IV of ERISA, that one or more Plans that are Single
Employer Plans within the meaning of Section 4001(a)(15) of ERISA) have an
Unfunded Current Liability in excess of an amount which is reasonably likely to
have a Material Adverse Effect, that proceedings have been instituted to
terminate a Plan, that a proceeding has been instituted pursuant to Section 515
of ERISA to collect a delinquent contribution to a Plan, or that the
Co-Borrowers, or any of them, or any ERISA Affiliate will incur any liability
(including any contingent or secondary liability) to or on account of the
termination of or withdrawal from a Plan under Section 4062, 4063, 4064, 4201 or
4204 of ERISA.  Upon request of the any Lender, the Co-Borrowers will deliver to
the Lenders a complete copy of the annual report (Form 5500) of each Plan that
is a single employer Plan (within the meaning of Section 4001(a)(15) of ERISA),
required to be filed with the Internal Revenue Service.  In addition to any
certificates or notices delivered to the Lenders pursuant to the first sentence
hereof, copies of annual reports and any other notices received by the
Co-Borrowers, or any of them, or any of their Subsidiaries required to be
delivered to the Lenders hereunder shall be delivered to the Lenders no later
than 10 days after the later of the date such report or notice has been filed
with the Internal Revenue Service or the PBGC, given to Plan participants or
received by the Co-Borrowers, or any of them, or any of the Subsidiaries.

 

50

--------------------------------------------------------------------------------


 

SECTION 6.09.  Compliance with Applicable Laws.  Comply in all material respects
with the requirements of all laws, rules, regulations and orders of any
Governmental Authority, which are necessary to the business and/or operations of
any Co-Borrower or Guarantor and maintain all licenses and permits necessary or
useful to the conduct of the business of each Co-Borrower and each Guarantor.

 

SECTION 6.10.  Subsidiaries.  Promptly notify each Lender prior to the
occurrence thereof, of the creation, establishment or acquisition, in any
manner, including without limitation, as a result of a Permitted Acquisition, of
any Subsidiary of any Co-Borrower or any Guarantor not existing on the date
hereof.  The Co-Borrowers shall cause each Subsidiary to execute a Guaranty and
a Security Agreement, or a joinder agreement with respect to any previously
executed Guaranty or Security Agreement, each in favor of the Administrative
Agent, as agent for the Lenders, in each case, concurrently with the creation,
establishment or acquisition of such Subsidiary and in connection therewith
shall provide to the Administrative Agent the supporting documents identified in
Section 5.01(f) in each case with respect to such Subsidiary, together with a
favorable written opinion of counsel to such Subsidiary in form and substance
satisfactory to the Administrative Agent and its counsel, as to the due
execution, delivery and enforceability of such documents and such other usual
and customary matters (with usual and customary exceptions) as the
Administrative Agent may reasonably request.  All costs and expenses incurred by
the Administrative Agent or its representatives in connection with the execution
of such Guaranties or Security Agreements shall be for the account of the
Co-Borrowers, including reasonable attorneys’ fees.

 

SECTION 6.11.  Default in Other Agreements.  Promptly notify each Lender of any
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which the
Co-Borrowers, or any of them, or any of their Subsidiaries is a party, which
default could reasonably be expected to have a Material Adverse Effect.

 

SECTION 6.12.  Environmental Laws.  Comply in all material respects with the
requirements of all applicable Environmental Laws, except with respect to those
matters set forth on Schedule VIII, provide to the Lenders all documentation in
connection with such compliance that the Lenders may reasonably request, and
defend, indemnify, and hold harmless each Lender, the Administrative Agent and
their respective employees, agents, officers, and directors, from and against
any claims, demands, penalties, fines, liabilities, settlements, damages, costs,
or expenses of whatever kind or nature, known or unknown, contingent or
otherwise, arising out of, or in any way related to, (a) the presence, disposal,
release, or threatened release of any Hazardous Materials on any property at any
time owned or occupied by the Co-Borrowers, or any of them, or any of their
Subsidiaries; (b) any personal injury (including wrongful death) or property
damage (real or personal) arising out of or related to such Hazardous Materials;
(c) any lawsuit brought or threatened, settlement reached, or government order
relating to such Hazardous Materials; and/or (d) any violation of laws, orders,
regulations, requirements, or demands of government authorities, which are based
upon or in any way related to such Hazardous Materials including, without
limitation, reasonable attorney and consultant fees, investigation and
laboratory fees, court costs, and litigation expenses.

 

51

--------------------------------------------------------------------------------


 

SECTION 6.13.  Further Assurances.    Execute and deliver to the Administrative
Agent all such documents and instruments and do all such other acts and things
as may be necessary or required by the Administrative Agent to enable the
Administrative Agent to exercise and enforce for the ratable benefit of the
Lenders the rights under the Loan Documents to which the Administrative Agent or
the Lenders are a party.

 

SECTION 6.14.  Mortgages.  Upon the occurrence and continuance of an Event of
Default the Administrative Agent may, upon five (5) Business Days prior written
notice to the Co-Borrowers, record the Mortgages and, in connection therewith,
the Co-Borrowers shall provide to the Administrative Agent, within fifteen (15)
Business Days following such date, (a) a title policy and a lender’s title
insurance binder issued by an insurance company authorized to transact business
in the State of New York and acceptable to the Administrative Agent naming the
Administrative Agent as insured and insuring that the Mortgages create
continuing, valid liens on the Embassy Premises, the Jupiter Premises, the Tampa
Premises and the Bowling Green Premises, prior to all Liens (other than
Permitted Liens), and each securing an amount and on terms and conditions
satisfactory to the Required Lenders at such time, (b) a current legal
description and updated survey of the Embassy Premises, the Jupiter Premises,
the Tampa Premises and the Bowling Green Premises, certified to the
Administrative Agent and the title company, (c) a certificate of insurance from
an independent insurance broker confirming the insurance required to be
maintained pursuant to the Mortgages, with respect to the Embassy Premises, the
Jupiter Premises, the Tampa Premises and the Bowling Green Premises, each naming
the Administrative Agent as mortgagee with respect to such insurance, and (d)
such other documents, promissory notes, agreements and information, including
opinions of counsel, that the Administrative Agent may request.  The
Co-Borrowers acknowledge that the Mortgages have been prepared based upon a
standard New York form of Mortgage and agree to make such changes to the forms
of Mortgages and execute such additional documents as may be required in order
to record such Mortgages in any jurisdiction other than the State of New York,
and to employ local counsel with respect to any such Mortgage as the
Administrative Agent may require in order to ensure that such Mortgage properly
grants to the Administrative Agent a recorded on the premises referenced
therein.  The Co-Borrowers further agree to pay all title insurance premiums,
recording and filing fees and charges and other expenses incurred by the
Administrative Agent in connection with the recording of the Mortgages and the
delivery of the other documents required pursuant to this Section 6.14.

 

ARTICLE VII  NEGATIVE COVENANTS

 

Each Co-Borrower covenants and agrees with each Lender and the Issuing Lender
that so long as this Agreement shall remain in effect or any of the principal of
or interest on any Note or any other Obligations hereunder shall be unpaid, it
will not, and will not cause or permit any of its Subsidiaries, directly or
indirectly, to:

 

SECTION 7.01.  Liens.  Incur, create, assume or suffer to exist any Lien on any
of their respective assets now or hereafter owned, other than:

 

(a)           Liens existing on the date hereof as set forth on Schedule II
attached hereto and accept to each Lender, including any renewals or extensions
thereof or any

 

52

--------------------------------------------------------------------------------


 

amendments or modifications thereto, or, with respect to the liens of Wachovia
Bank on the Jupiter Premises, the Embassy Premises and the Tampa Premises, any
refinancings of such debt with the same or new lenders; provided that no such
Lien is extended, modified or otherwise amended to cover any additional property
and that the amount of Indebtedness secured thereby is not increased;

 

(b)           Liens for taxes, assessments or other governmental charges or
levies not yet delinquent or which are being contested in good faith by
appropriate proceedings, provided, however, that adequate reserves with respect
thereto are maintained on the books of the relevant Co-Borrower or Subsidiary in
accordance with GAAP;

 

(c)           carriers’, warehousemans’, mechanics’, suppliers, or other like
Liens arising in the ordinary course of business and not overdue for a period of
more than 45 days or which are being contested in good faith by appropriate
proceedings in a manner which will not jeopardize or diminish in any material
respect the interest of the Administrative Agent in any of the collateral
subject to the Security Agreements;

 

(d)           Liens incurred or deposits to secure the performance of tenders,
bids, trade contracts, leases, statutory obligations, surety, performance and
appeal bonds, and other obligations of a similar nature incurred in the ordinary
course of business;

 

(e)           any attachment, judgment or similar Lien arising in connection
with any court or governmental proceeding provided that the execution or other
enforcement of such Lien is effectively stayed;

 

(f)            easements, rights of way, restrictions and other similar charges
or encumbrances which in the aggregate do not materially interfere with the
occupation, use and enjoyment by the Co-Borrowers, or any of them, or any of
their Subsidiaries of the property or assets encumbered thereby in the normal
course of their respective business or materially impair the value of the
property subject thereto;

 

(g)           deposits under workmen’s compensation, unemployment insurance and
social security laws;

 

(h)           purchase money Liens for fixed or capital assets, including
obligations under any Capital Lease; provided, in each case, (x) no Event of
Default or event which, upon notice or lapse of time or both, would constitute
an Event of Default shall have occurred and be continuing or shall occur after
the grant of the proposed Lien, and (y) such purchase money Lien does not exceed
100% of the purchase price and encumbers only the property being acquired and
such other property that may have been previously acquired from such Person or
an affiliate of such Person, so long as such Lien does not, at any time, extend
to any items of collateral not so acquired from such Person;

 

(i)            Liens on assets acquired in a Permitted Acquisition, provided
that such Liens (i) only cover assets acquired thereunder and (ii) are the
result of the continuation of Liens on such assets in existence on the date of
the closing of such Permitted Acquisition;

 

53

--------------------------------------------------------------------------------


 

(j)            Liens on assets acquired in the Woodmark Acquisition, provided
that such Liens (i) only cover assets acquired thereunder and (ii) are the
result of the continuation of Liens on such assets in existence on the date of
the closing of such Acquisition;

 

(k)           Liens granted to the Administrative Agent for the benefit of the
Lenders pursuant to the Loan Documents; and

 

(l)            Liens on escrow funds granted under the terms of the Purchase
Agreement and in other escrow funds constituting a possible portion of the
purchase price under any Permitted Acquisition.

 

SECTION 7.02.  Indebtedness.  Incur, create, assume or suffer to exist or
otherwise become liable in respect of any Indebtedness, other than:

 

(a)           Indebtedness incurred prior to the date hereof as described in
Schedule III attached hereto and acceptable to each Lender, including any
renewals or extensions thereof or any amendments or modifications thereto;
provided such renewal, extension, amendment or modification does not result in
an increase in the aggregate principal amount of such Indebtedness;

 

(b)           Indebtedness to each Lender and the Issuing Lender under this
Agreement and the Notes;

 

(c)           Indebtedness for trade payables incurred in the ordinary course of
business which are not overdue;

 

(d)           Indebtedness consisting of guarantees permitted pursuant to
Section 7.03;

 

(e)           Subordinated Indebtedness approved in writing by the Lenders;

 

(f)            Indebtedness secured by purchase money liens as permitted under
Section 7.01(h) for Capital Expenditures permitted hereunder; provided no
Default or Event of Default shall have occurred and be continuing or would occur
after giving effect to the incurrence of such Indebtedness;

 

(g)           Indebtedness under hedging agreements entered into to manage
interest rate or currency risk and not for purposes of speculation; and

 

(i)            Additional Indebtedness not otherwise permitted by this Section
7.01 in an amount not to exceed $1,000,000, in the aggregate, at any time.

 

SECTION 7.03.  Guaranties.  Guarantee, endorse, become surety for, or otherwise
in any way become or be responsible for the Indebtedness or obligations of any
Person, whether by agreement to maintain working capital or equity capital or
otherwise to maintain the net worth or solvency of any Person or by agreement to
purchase the Indebtedness of any other Person, or agreement for the furnishing
of funds, directly or indirectly, through the purchase of goods, supplies or
services for the purpose of discharging the Indebtedness of any other Person or
otherwise, or enter into or

 

54

--------------------------------------------------------------------------------


 

be a party to any contract for the purchase of merchandise, materials, supplies
for other property if such contract provides that payment for such merchandise,
materials, supplies or other property shall be made regardless of whether
delivery of such merchandise, supplies or other property is ever made or
tendered except:

 

(a)           guaranties executed prior to the date hereof as described on
Schedule IV attached hereto and acceptable to the Lenders but not including any
renewals, extensions or other modifications thereof;

 

(b)           endorsements of negotiable instruments for collection or deposit
in the ordinary course of business;

 

(c)           guaranties of any Indebtedness under this Agreement; and

 

(d)           guarantees of Indebtedness permitted under Section 7.02, provided,
that, any guarantee of Subordinated Indebtedness shall be subordinated in the
same manner and to the same extent as the Subordinated Indebtedness.

 

SECTION 7.04.  Sale of Assets.  Sell, lease, transfer or otherwise dispose of
their respective properties and assets to a Person other than Obligor, whether
or not pursuant to an order of a federal agency or commission, except for (a)
the sale of inventory disposed of in the ordinary course of business and (b) the
sale or other disposition of properties or assets (including assets specified on
the Closing Date to the Administrative Agent in the certificate delivered
pursuant to Section 5.01(v)) no longer used or useful in the conduct of their
respective businesses.

 

SECTION 7.05.  Sales of Notes.  Sell, transfer, discount or otherwise dispose of
notes, accounts receivable or other obligations owing to the Co-Borrowers, or
any of them, or any of their Subsidiaries, with or without recourse, except for
collection in the ordinary course of business.

 

SECTION 7.06.  Loans and Investments.  Make or commit to make any advance, loan,
extension of credit, or capital contributions to or purchase or hold
beneficially any stock or other securities, or evidence of Indebtedness of,
purchase or acquire all or a substantial part of the assets of, make or permit
to exist any interest whatsoever in, any other Person except for (a) the
ownership of stock of any Subsidiaries existing as of the Closing Date or
acquired after the date hereof whether pursuant to a Permitted Acquisition or
otherwise, provided the Co-Borrowers have complied with their obligations under
Section 6.10 with respect to such Subsidiary, (b) investments described on
Schedule VI attached hereto, (c) loans by any Co-Borrower to any other
Co-Borrower or any Guarantor and loans by any Guarantor to any Co-Borrower or
any other Guarantor, (d) Permitted Investments, (e) the Woodmark Acquisition and
(f) Permitted Acquisitions provided that (i) aggregate principal balance of the
Term Loan is not greater than $12,5000,000, at the time of any such acquisition,
(ii) no more than one (1) Permitted Acquisition shall be permitted in any twelve
month period and (iii) no more than four (4) Permitted Acquisitions shall be
permitted prior to the Term Loan Maturity Date.

 

SECTION 7.07.  Nature of Business.   Change or alter, in any material respect,
the primary nature of its business from the nature of the business engaged in by
it on the date hereof but nothing herein

 

55

--------------------------------------------------------------------------------


 

shall prevent any acquisition of a business which is engaged in the same line of
business of the Co-Borrowers or a business incidental thereto.

 

SECTION 7.08.  Sale and Leaseback.  Enter into any arrangement, directly or
indirectly, with any Person whereby it shall sell or transfer any property,
whether real or personal, used or useful in its business, whether now owned or
hereafter acquired, if at the time of such sale or disposition it intends to
lease or otherwise acquire the right to use or possess (except by purchase) such
property or like property for a substantially similar purpose.

 

SECTION 7.09.  Federal Reserve Regulations.   Permit any Loan or the proceeds of
any Loan to be used for any purpose which violates or is inconsistent with the
provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System.

 

SECTION 7.10.  Accounting Policies and Procedures.  Permit any change in the
accounting policies and procedures of the Co-Borrowers, any Guarantor or any of
their respective Subsidiaries, including a change in fiscal year, except such
internal policy changes which do not materially affect the preparation of the
financial statements to be delivered pursuant to this Agreement and the
calculation of the financial covenants set forth in Section 7.13 hereof,
provided, however, that any policy or procedure required to be changed by the
Financial Accounting Standards Board (or other board or committee thereof) in
order to comply with Generally Accepted Accounting Principles may be so changed.

 

SECTION 7.11.  Hazardous Materials.  Cause or permit any of its properties or
assets to be used to generate, manufacture, refine, transport, treat, store,
handle, dispose of, transfer, produce or process Hazardous Materials, except in
compliance with all applicable federal, state and local laws or regulations, or
cause or permit, as a result of any intentional or negligent act or omission on
the part of any Co-Borrower, any Guarantor or any of their respective
Subsidiaries, a release of Hazardous Materials onto such property or asset or
onto any other property, except in compliance with such laws and regulations.

 

SECTION 7.12.  Limitations on Fundamental Changes.   Merge or consolidate with,
or sell, assign, lease or otherwise dispose of (whether in one transaction or in
a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to any Person, or, except with respect to a
Permitted Acquisition, acquire all of the stock or all or substantially all of
the assets or the business of any Person or liquidate, wind up or dissolve or
suffer any liquidation or dissolution; provided, however, any Guarantor may
merge or consolidate with any other Guarantor or merge with and into a
Co-Borrower (provided the Co-Borrower is the surviving corporation).

 

SECTION 7.13.  Financial Condition Covenants.

 

(a)           Fixed Charge Coverage Ratio.  Permit the ratio of (i) Consolidated
EBITDA minus cash taxes paid to (ii) Consolidated Interest Expense plus
Consolidated Current Maturities on Long Term Debt to be less than 1.20:1.00 as
of the end of any fiscal year of the Co-Borrowers.

 

56

--------------------------------------------------------------------------------


 

(b)           Minimum Capital Base.  Maintain a Consolidated Capital Base during
the periods set forth below of not less than the amount set forth below opposite
the applicable period:

 

Period

 

Amount

 

 

 

 

 

June 30, 2004 through December 30, 2004

 

$

7,000,000

 

December 31, 2004 through December 30, 2005

 

$

9,500,000

 

December 31, 2005 through December 30, 2006

 

$

16,500,000

 

December 31, 2006 through December 30, 2007

 

$

23,000,000

 

December 31, 2007 and thereafter

 

$

28,000,000

 

 

(c)           Consolidated Senior Debt to Consolidated EBITDA.  Permit the ratio
of Consolidated Senior Debt to Consolidated EBITDA during the periods set forth
below to be greater than the ratio set forth below opposite the applicable
period:

 

Period

 

Ratio

 

 

 

 

 

September 30, 2004 through December 30, 2005

 

3.90:1.00

 

December 31, 2005 through December 30, 2007

 

3.00:1.00

 

December 31, 2007 and thereafter

 

2.50:1.00

 

 

(d)           Consolidated Capital Expenditures.  Permit Consolidated Capital
Expenditures to exceed $3,000,000 for any fiscal year, provided, that up to
$1,500,000 of an unexpended amount in any fiscal year may be carried forward for
use in the immediately following fiscal year only.  Capital Expenditures in any
fiscal year shall be deemed to be made, first, from the amount carried forward,
if any, from the prior fiscal year and, second, from the amount otherwise
available under this Section 7.13(d).

 

(e)           No Consolidated Net Loss.  Incur for any four consecutive fiscal
quarter of the Co-Borrowers a Consolidated Net Loss calculated exclusive of
extraordinary gains.

 

All financial condition covenants included in this Section 7.13 (other than
Section 7.13(d)) shall be tested on a “rolling four quarters” basis.  If any
Permitted Acquisition is consummated, then for purposes of calculating
compliance with this Section 7.13, for each of the first three quarters
following consummation of such Permitted Acquisition, Consolidated EBITDA shall
be determined on the basis of including the annualized EBITDA of the acquired
Person in computation of Consolidated EBITDA.  For purposes of calculating
compliance with the provisions of Section 7.13(a) and (c) above, Consolidated
EBITDA at any time shall mean Consolidated EBITDA as determined on the basis of
the financial statements most recently delivered to the Administrative Agent
pursuant to Section 6.03.

 

SECTION 7.14.  Subordinated Debt.  (i) Directly or indirectly prepay, defease,
purchase, redeem, or otherwise acquire any Subordinated Debt, except in
accordance with the terms of the Subordination Agreements or (ii) amend,
supplement or otherwise modify any of the terms thereof without the prior
written consent of the Required Lenders.

 

57

--------------------------------------------------------------------------------


 

SECTION 7.15.  Transactions with Affiliates.  Enter into any transaction,
including, without limitation, the purchase, sale, or exchange of property or
the rendering of any service, with any Affiliate (other than (i) transactions
with a Co-Borrower or a Guarantor, (ii) indemnification and compensation
arrangements with officers and directors in their capacity as an officer or
director, and (iii) payment of dividends otherwise permitted by this Agreement),
except in the ordinary course of and pursuant to the reasonable requirements of
the business of such Co-Borrower or of its Subsidiary and upon fair and
reasonable terms no less favorable to the such entity than it would obtain in a
comparable arms-length transaction with a Person not an Affiliate.

 

SECTION 7.16.  Impairment of Security Interest.  Take or omit to take any action
which could reasonably be expected to adversely affect or impair the security
interest in any property subject to a security interest in favor of the
Administrative Agent nor grant to any Person any interest whatsoever in any
property subject to a security interest in favor of the Administrative Agent.

 

ARTICLE VIII  EVENTS OF DEFAULT

 

SECTION 8.01.  Events of Default.  In the case of the happening of any of the
following events (each an “Event of Default”):

 

(a)           failure by the Co-Borrowers to (i) pay the principal or interest
on any Loan when due and payable, (ii) make any reimbursement obligations with
respect to a drawing under any Letter of Credit when due and payable or any
amounts payable in connection with Banker’s Acceptances, or (iii) pay any fees
or other amounts payable under any Loan Document when due or payable and, with
respect to clause (iii), such failure shall continue unremedied for a period of
three (3) Business Days;

 

(b)           default shall be made in (i) the due observance or performance of
any covenant, condition or agreement of the Co-Borrowers, or any of them, or any
of their Subsidiaries to be performed pursuant to Section 6.03, 6.04, 6.05,
6.06, 6.07, or 6.14 or Article VII of this Agreement, or (ii) the due observance
or performance of any other covenant, condition or agreement of the
Co-Borrowers, or any of them, or any of their Subsidiaries to be performed
pursuant to this Agreement or any other Loan Document (other than those
specified in clause (a) of this Section 8.01) and such failure shall continue
unremedied for a period of ten (10) days after written notice thereof from the
Administrative Agent;

 

(c)           any representation or warranty made in this Agreement or any other
Loan Document or in any report, certificate, financial statement or other
instrument furnished in connection with this Agreement or any other Loan
Document, shall prove to be false or misleading in any material respect when
made or given or when deemed made or given;

 

(d)           default in the performance or compliance in respect of any
agreement or condition relating to any Indebtedness (other than any Note and
unsecured trade payables) of the Co-Borrowers or any of their Subsidiaries in
excess of $500,000, individually or in the aggregate, if the effect of such
default is to accelerate the maturity of such Indebtedness or to permit the
holder or obligee thereof (or a trustee on behalf of such holder or obligee) to
cause

 

58

--------------------------------------------------------------------------------


 

such Indebtedness to become due prior to the stated maturity thereof, or any
Indebtedness (other than unsecured trade payables) in excess of $500,000,
individually or in the aggregate, shall not be paid when due;

 

(e)           the Co-Borrowers, or any of them, or any of their Subsidiaries
shall (i) voluntarily commence any proceeding or file any petition seeking
relief under Title 11 of the United States Code or any other federal or state
bankruptcy, insolvency or similar law, (ii) consent to the institution of, or
fail to controvert in a timely and appropriate manner, any such proceeding or
the filing of any such petition, (iii) apply for or consent to the employment of
a receiver, trustee, custodian, sequestrator or similar official for the
Co-Borrowers, or any of them, or any of their Subsidiaries or for a substantial
part of its property; (iv) file an answer admitting the material allegations of
a petition filed against it in such proceeding, (v) make a general assignment
for the benefit of creditors, (vi) take corporate action for the purpose of
effecting any of the foregoing, or (vii) the Co-Borrowers, or any of them, or
any of their Subsidiaries shall become unable or admit in writing its inability
or fail generally to pay its debts as they become due;

 

(f)            an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Co-Borrowers, or any of them, or any of their Subsidiaries or
of a substantial part of their respective property, under Title 11 of the United
States Code or any other federal or state bankruptcy, insolvency or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator or similar
official for the Co-Borrowers, or any of them, or any of their Subsidiaries or
for a substantial part of their property, or (iii) the winding-up or liquidation
of the Co-Borrowers, or any of them, or any of their Subsidiaries and such
proceeding or petition shall continue undismissed for 30 days or an order or
decree approving or ordering any of the foregoing shall continue unstayed and in
effect for 30 days;

 

(g)           One or more orders, judgments or decrees for the payment of money
in excess of $500,000 in the aggregate shall be rendered against the
Co-Borrowers, or any of them, or any of their Subsidiaries and the same shall
not have been paid in accordance with such judgment, order or decree and either
(i) an enforcement proceeding shall have been commenced by any creditor upon
such judgment, order or decree which is not stayed, or (ii) there shall have
been a period of sixty (60) days during which a stay of enforcement of such
judgment order or decree, by reason of pending appeal or otherwise, was not in
effect;

 

(h)           any Plan which is a single employer Plan shall fail to comply in
any material respect with the minimum funding standard required under Section
412 of the Code for any Plan year or part thereof or a waiver of such standard
is applied for or granted under Section 412 of the Code, any Plan is terminated
by the Co-Borrowers, or any of them, or any ERISA Affiliate or the subject of
termination proceedings by the PBGC under ERISA, any Plan shall have an Unfunded
Current Liability which is reasonably likely to have a Material Adverse Effect,
a Reportable Event shall have occurred with respect to a Plan or the
Co-Borrowers, or any of them, or any ERISA Affiliate shall have incurred a
liability to or on account of a Plan under Section 515, 4062, 4063, 4063, 4201
or 4204 of ERISA, and there shall result from any such event or events the
imposition of a lien upon the assets of the Co-Borrowers, or any of them, or any
ERISA Affiliate, the granting of a security interest on such assets, or a
liability to

 

59

--------------------------------------------------------------------------------


 

the PBGC or a Plan or a trustee appointed under ERISA or a penalty under Section
4971 of the Code, and in each case, such event or condition, together with all
such events or conditions, if any, could reasonably be expected to result in
liability of the Co-Borrowers, or any of them, or any of their Subsidiaries in
an aggregate amount exceeding $500,000;

 

(i)            any material provision of any Loan Document shall for any reason
cease to be in full force and effect in accordance with its terms or the
Co-Borrowers, or any of them, or any Guarantor shall so assert in writing; or

 

(j)            any of the Liens purposed to be granted pursuant to any Security
Document shall fail or cease for any reason to be legal, valid and enforceable
Liens on the collateral purported to be covered thereby or shall fail or cease
to have the priority purported to be created thereby, or

 

then, at any time thereafter during the continuance of any such event, the
Administrative Agent may, and, upon the request of the Required Lenders, shall,
take either or both of the following actions, at the same or different times (A)
terminate the Commitments and declare (i) the Notes, both as to principal and
interest, (ii) an amount equal to the Aggregate Letters of Credit Outstanding,
and (iii) an amount equal to the Aggregate Banker’s Acceptances Outstanding, to
be forthwith due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived, anything contained
herein or in the Notes to the contrary notwithstanding; provided, however, that
if an event specified in Section 8.01 (e) and (f) shall have occurred, the
Commitments shall automatically terminate and the Notes and an amount equal to
the Aggregate Letters of Credit Outstanding and to the Aggregate Banker’s
Acceptances Outstanding, shall be immediately due and payable; (B) exercise any
or all of the rights and remedies afforded to the Bank in the Security
Agreements, by the Uniform Commercial Code or otherwise possessed by the Bank
and, realize upon, dispose of, or sell, all or any part of the collateral given
by the Co-Borrowers and the Guarantors to the Bank, and the Bank may apply the
net proceeds of such realization, disposal or sale to the payment of any
liabilities of the Co-Borrowers under the Notes or this Agreement as set forth
in the Security Agreements and (C) record the Mortgages provided that the
recording of the Mortgages shall not be deemed a waiver of any Event of Default
then in existence.  With respect to all Letters of Credit that shall not have
matured or presentment for honor shall not have occurred, and with respect to
Banker’s Acceptances the maturity date of which has not occurred, the amounts in
respect thereof as described in the preceding sentence shall be deposited in an
account under the sole domain and control of the Bank, as Cash Collateral for
the obligation of the Co-Borrowers to reimburse the Bank in the event of any
drawing or payment in respect thereof.

 

60

--------------------------------------------------------------------------------


 

THE ADMINISTRATIVE AGENT

 

SECTION 9.01.  Appointment, Powers and Immunities.  Each Lender hereby appoints
and authorizes the Administrative Agent to act as its agent hereunder, under the
Security Documents and the other Loan Documents with such powers as are
specifically delegated to the Administrative Agent by the terms of this
Agreement, the Security Documents and the other Loan Documents together with
such other powers as are reasonably incidental thereto.  The Administrative
Agent shall not have any duties or responsibilities except those expressly set
forth in this Agreement, the Security Documents and the other Loan Documents and
shall not be a trustee for any Lender, nor is the Administrative Agent acting in
a fiduciary capacity of any kind under this Agreement, the Security Documents or
the other Loan Documents or in respect thereof or in respect of any Lender.  The
Administrative Agent shall not be responsible to the Lenders for any recitals,
statements, representations or warranties contained in this Agreement, the
Security Documents, or the other Loan Documents, in any certificate or other
document referred to or provided for in, or received by any of them under, this
Agreement, the Security Documents or the other Loan Documents, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement, the Security Documents or the other Loan Documents or any other
document referred to or provided for herein or therein or for the collectibility
of the Loans or for the validity, effectiveness or value of any interest or
security covered by the Security Documents or for the value of any collateral or
for the validity or effectiveness of any assignment, mortgage, pledge, security
agreement, financing statement, document or instrument, or for the filing,
recording, re-filing, continuing or re-recording of any thereof or for any
failure by any Co-Borrowers or any of their respective Subsidiaries to perform
any of its obligations hereunder or under the other Loan Documents.  The
Administrative Agent may take all actions by itself and/or it may employ agents
and attorneys-in-fact, and shall not be responsible to any Lender, except as to
money or the securities received by it or its authorized agents, for the
negligence or misconduct of itself or its employees or of any such agents or
attorneys-in-fact, if such agents or attorneys-in-fact are selected by it with
reasonable care.  Neither the Administrative Agent nor any of its directors,
officers, employees or agents shall be liable or responsible for any action
taken or omitted to be taken by it or them hereunder, under the Security
Documents or the other Loan Documents or in connection herewith or therewith,
except for its or their own gross negligence or willful misconduct.

 

SECTION 9.02.  Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability to any Lender for
relying upon, any certification, notice or other communication (including any
thereof by telephone, telex, telegram, facsimile or cable) believed by it to be
genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by the Administrative Agent. 
As to any matters not expressly provided for by this Agreement, the Security
Documents or the other Loan Documents, the Administrative Agent shall in all
cases be fully protected in acting, or in refraining from acting, hereunder,
under the Security Documents or the other Loan Documents in accordance with
instructions signed by the Required Lenders, or such other number of Lenders as
is specified in Section 10.04 hereof, and such instructions of the Required
Lenders or other number of Lenders as aforesaid and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders.

 

61

--------------------------------------------------------------------------------


 

SECTION 9.03.  Events of Default.  The Administrative Agent shall not be deemed
to have knowledge of the occurrence of a Default or Event of Default (other than
the non-payment of principal of or interest on the Loans or of fees to the
extent the same is required to be paid to the Administrative Agent for the
account of the Lenders) unless the Administrative Agent has received notice from
a Lender or the Co-Borrowers specifying such Default or Event of Default and
stating that such notice is a “Notice of Default”.  In the event that the
Administrative Agent receives such a notice of the occurrence of a Default, the
Administrative Agent shall give prompt notice thereof to the Lenders.  The
Administrative Agent shall (subject to Section 9.07 hereof) take such action
with respect to such Default as shall be directed by the Required Lenders,
except as otherwise provided in Section 10.04 hereof; provided that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but is not obligated to) take such action, or refrain
from taking such action, with respect to such Default or Event of Default as it
shall deem advisable in the best interest of the Lenders.

 

SECTION 9.04.  Rights as a Lender.  With respect to its Commitment and the Loans
made by it, the Administrative Agent in its capacity as a Lender hereunder shall
have the same rights and powers hereunder as any other Lender and may exercise
the same as though it were not acting as the Administrative Agent, and the term
“Lender” or “Lenders” shall, unless the context otherwise indicates, include
each entity which is the Administrative Agent in its individual capacity.  Each
entity which is the Administrative Agent and its Affiliates may (without having
to account therefore to any Lender) accept deposits from, lend money to and
generally engage in any kind of banking, trust or other business with the
Co-Borrowers or any of their respective Affiliates, as if it were not acting as
the Administrative Agent, and, except to the extent otherwise herein
specifically set forth, each entity which is the Administrative Agent may accept
fees and other consideration from the Co-Borrowers or any of their respective
Affiliates, for services in connection with this Agreement, the Security
Documents or any of the other Loan Documents or otherwise without having to
account for the same to the Lenders.

 

SECTION 9.05.  Indemnification.  The Lenders shall indemnify the Administrative
Agent (to the extent not reimbursed by the Co-Borrowers under Section 10.03
hereof), ratably in accordance with the aggregate outstanding principal amount
of the Loans made by the Lenders (or, if no Loans are at the time outstanding,
ratably in accordance with their respective Commitments), for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in its
capacity as the Administrative Agent in any way relating to or arising out of
this Agreement, the Security Documents or any of the other Loan Documents or any
other documents contemplated by or referred to herein or therein or the
transactions contemplated hereby and thereby (including, without limitation, the
costs and expenses which the Co-Borrowers are obligated to pay under Section
10.03 hereof or under the applicable provisions of any other Loan Document) or
the enforcement of any of the terms hereof or of the Security Documents, or of
any other Loan Document, provided that no Lender shall be liable for any of the
foregoing to the extent they arise from the gross negligence or willful
misconduct of the Administrative Agent.

 

62

--------------------------------------------------------------------------------


 

SECTION 9.06.  Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender agrees that it has, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Co-Borrowers and decision to enter into this Agreement and that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement, the Security Documents or the other Loan
Documents.  The Administrative Agent shall not be required to keep itself
informed as to the performance or observance by the Co-Borrowers of this
Agreement, the Security Documents or the other Loan Documents or any other
document referred to or provided for herein or therein or to inspect the
properties or books of the Co-Borrowers.  Except for notices, reports and other
documents and information expressly required to be furnished to the Lenders by
the Administrative Agent hereunder or under the Security Documents, or the other
Loan Documents, or furnished to the Administrative Agent with counterparts or
copies for the Lenders in accordance with the terms of this Agreement (which the
Administrative Agent shall forward to the Lenders), the Administrative Agent
shall not have any duty to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of the
Co-Borrowers, which may come into the possession of the Administrative Agent or
any of its Affiliates.

 

SECTION 9.07.  Failure to Act.  Except for actions expressly required of the
Administrative Agent hereunder or under the Security Documents, the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder or thereunder unless it shall be indemnified to its
satisfaction by the Lenders against any and all liability (except gross
negligence and willful misconduct) and expense which may be incurred by it by
reason of taking or continuing to take any such action.

 

SECTION 9.08.  Resignation of the Administrative Agent.  Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this Section 9.08, the Administrative Agent may resign at any time by notifying
the Lenders and the Co-Borrowers.  Upon any such resignation, the Required
Lenders shall have the right, with the approval of the Co-Borrowers provided no
Default or Event of Default shall have occurred and then be continuing, and such
approval not to be unreasonably withheld, delayed or conditioned, to appoint a
successor to such Administrative Agent.  If no successor shall have been so
appointed by the Required Lenders (with the approval of the Co-Borrowers) and
shall have accepted such appointment within 30 days after the resigning
Administrative Agent gives notice of its resignation, then the resigning
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank of similar standing with an office in
New York, New York, or an Affiliate of any such bank.  Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the resigning Administrative Agent, and the resigning Administrative
Agent shall be discharged from its duties and obligations hereunder as of such
date.  The fees payable by the Co-Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Co-Borrowers and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 10.03 hereof
shall continue in effect for the benefit of such resigning Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent.

 

63

--------------------------------------------------------------------------------


 

SECTION 9.09.  Sharing of Collateral and Payments.  In the event that at any
time any Lender shall obtain payment in respect of the Obligations, or receive
any collateral in respect thereof, whether voluntarily or involuntarily, through
the exercise of a right of banker’s lien, set-off or counterclaim against any
Co-Borrower or otherwise, which results in it receiving more than its pro rata
share of the aggregate payments with respect to all of the Obligations (other
than any payment expressly provided hereunder to be distributed on other than a
pro rata basis), then such Lender shall be deemed to have simultaneously
purchased from the other Lenders a share in their Obligations so that the amount
of the Obligations held by each of the Lenders shall be pro rata;  provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from the Lender which received the proportionate
over-payment, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest.  Each
Co-Borrower agrees, to the extent it may do so under applicable law, that each
Lender so purchasing a portion of another Lender’s Loan or participation in any
Letter of Credit or Banker’s Acceptance may exercise all rights of payment
(including, without limitation, rights of set-off) with respect to such portion
as fully as if such Lender were the direct holder of such portion.

 

ARTICLE X  MISCELLANEOUS

 

SECTION 10.01.  Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including
telecopy), and unless otherwise expressly provided herein, shall be conclusively
deemed to have been received by a party hereto and to be effective on the day on
which delivered by hand to such party or one Business Day after being sent by
overnight mail to the address set forth below, or, in the case of telecopy
notice, when acknowledged as received, or if sent by registered or certified
mail, three Business Days after the day on which mailed in the United States,
addressed to such party at such address:

 

(a)           if to Administrative Agent, Bank, at

 

Citibank, N.A.

730 Veterans Memorial Highway

Hauppauge, New York  11788

Attention:              Mr. Stephen G. Kelly

Telecopy:              (631) 265-4888

 

with a copy to:

 

Farrell Fritz, P.C.

EAB Plaza

Uniondale, NY  11556

Attention:              Robert C. Creighton

Telecopy:              (516) 227-0777

 

64

--------------------------------------------------------------------------------


 

(b)           if to the Co-Borrowers at

 

P & F Industries, Inc.

300 Smith Street

Farmingdale, New York 11735

Attention:              Mr. Joseph A. Molino, Jr.

Telecopy:              (631) 694-1836

 

with a copy to:

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019-6099

Attention:              Neil Novikoff, Esq.

Telecopy:              (212) 728-8111

 

(c)           if to any Lender, to its address set forth in the signature page
of this Agreement and to the person so designated

 

- and -

 

(d)           as to each such party at such other address as such party shall
have designated to the other in a written notice complying as to delivery with
the provisions of this Section 10.01.

 

SECTION 10.02.  Effectiveness; Survival of Agreement.  This Agreement shall
become effective on the date on which all parties hereto shall have signed a
counterpart copy hereof and shall have delivered the same to the Administrative
Agent.  All covenants, agreements, representations and warranties made herein
and in the other Loan Documents and in the certificates delivered pursuant
hereto or thereto shall survive the making by the Lenders of the Loans, and the
issuance by the Issuing Lender of Letters of Credit and creation of Banker’s
Acceptances, in each case, as herein contemplated and the execution and delivery
to the Lenders of the Notes evidencing the Loans shall survive as long as the
Obligations hereunder remain outstanding and unpaid and the Revolving Credit
Commitments are in effect.  The obligations of the Co-Borrowers pursuant to
Section 3.07, Section 3.08, Section 3.09 and Section 10.03 shall survive
termination and payment of the Obligations.  Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of the Co-Borrowers, or any of them, and their Subsidiaries
which are contained in this Agreement shall bind and inure to the benefit of the
respective successors and assigns of the Lenders.  The Co-Borrowers may not
assign or transfer any of their interest under this Agreement, any Note or any
other Loan Document without the prior written consent of the Bank.

 

SECTION 10.03.  Expenses of the Bank.  The Co-Borrowers agree (a) to indemnify,
defend and hold harmless the Administrative Agent, the Issuing Lender and each
Lender and their respective officers, directors, employees and affiliates (each,
an “indemnified person”) from and against any and all losses, claims, damages,
liabilities or judgments to which any such indemnified person may be subject and
arising out of or in connection with the Loan Documents, the financings
contemplated hereby, the use of any proceeds of such financings or any related

 

65

--------------------------------------------------------------------------------


 

transaction or any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any of such indemnified person is a party
thereto, and to reimburse each of such indemnified persons upon demand for any
reasonable legal or other expenses incurred in connection with the investigation
or defending of any of the foregoing; provided that the foregoing indemnity will
not, as to any indemnified person, apply to losses, claims, damages,
liabilities, judgments or related expenses to the extent arising from the wilful
misconduct or gross negligence of such indemnified person; and (b) to pay or
reimburse the Administrative Agent for all its out-of-pocket costs and expenses
incurred in connection with the preparation and execution of and any amendment,
supplement or modification to this Agreement, the Notes any other Loan
Documents, and any other documents prepared in connection herewith or therewith,
and the consummation of the transactions contemplated hereby and thereby,
including without limitation, the reasonable fees and disbursements of Farrell
Fritz, P.C., counsel to the Administrative Agent, and (c) to pay or reimburse
each Lender and the Administrative Agent for all their costs and expenses
incurred in connection with the enforcement and preservation of any rights under
this Agreement, the Notes, the other Loan Documents, and any other documents
prepared in connection herewith or therewith, including, without limitation, the
reasonable fees and disbursements of counsel (including, without limitation,
in-house counsel) to the Administrative Agent and to the several Lenders,
including all such out-of-pocket expenses incurred during any work-out,
restructuring or negotiations in respect of the Obligations.

 

SECTION 10.04.  Amendments and Waivers.  With the written consent of the
Required Lenders, the Administrative Agent and the Co-Borrowers may, from time
to time, enter into written amendments, supplements or modifications hereto for
the purpose of adding any provisions to this Agreement or the Notes or any of
the other Loan Documents or changing in any manner the rights of the Lenders or
of the Co-Borrower hereunder or thereunder, and with the written consent of the
Required Lenders, the Administrative Agent on behalf of the Lenders may execute
and deliver to the Co-Borrowers a written instrument waiving, on such terms and
conditions as the Administrative Agent or the Required Lenders may specify in
such instrument, any of the requirements of this Agreement or the Notes or any
of the other Loan Documents or any Event of Default; provided, however, that no
such waiver and no such amendment, or supplement or modification shall (a)
extend the maturity of any Note, or any installment thereof, (b) reduce the rate
or extend the time of payment of interest on any Note or any fees payable to the
Lenders hereunder, (c) reduce the principal amount of any Note or the amount of
any reimbursement due in respect of any Letter of Credit or Banker’s Acceptance,
(d) increase the Commitments, (e) amend, modify or waive any provision of this
Section 10.04, (f) reduce the percentage specified in the definition of Required
Lenders or amend or modify any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination granting consent hereunder, (g) consent to the assignment
or transfer by any Co-Borrower or any Guarantor of any of its rights or
obligations under this Agreement or any other Loan Document, (h) except as
expressly permitted pursuant to this Agreement or any other Loan Document
release any collateral security granted to the Administrative Agent under the
Security Documents or (i) release any Guarantor from its Guaranty, or limit any
Guarantor’s liability with respect to its Guaranty, in each case specified in
clauses (a) through (i) above without the written consent of all the Lenders;
and provided, further, that no such waiver and no such amendment, supplement or
modification shall (i) amend, modify, supplement or waive any provision of
Article IX with respect to the Administrative Agent without the written consent
of the Administrative Agent or (ii) increase the

 

66

--------------------------------------------------------------------------------


 

amount of any Lender’s Revolving Credit Commitment without the written consent
of such Lender.  Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Co-Borrowers, the Lenders, the Administrative Agent and all future
holders of the Notes.

 

SECTION 10.05.  Successors and Assigns; Participations.

 

(a)           This Agreement shall be binding upon and inure to the benefit of
the Co-Borrowers, the Lenders, the Administrative Agent, all future holders of
the Notes and their respective successors and assigns, except that no
Co-Borrower may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of each Lender.

 

(b)           Any Lender may, in the ordinary course of its commercial banking
business and in accordance with applicable law, at any time sell to one or more
banks or other financial institutions (“Participants”) participating interests
in any Loan owing to such Lender, any Note held by such Lender, any Commitment
of such Lender or any other interest of such Lender hereunder.  In the event of
any such sale by a Lender of participating interests to a Participant, such
Lender’s obligations under this Agreement to the other parties under this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Note for all purposes under this Agreement, and the Co-Borrowers and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement. 
The Co-Borrowers agree that each Participant shall be entitled to the benefits
of Sections 3.07, 3.08 and 3.09 with respect to its participation in the
Commitments and in the Loans and Letters of Credit and Banker’s Acceptances
outstanding from time to time; provided, however, that no Participant shall be
entitled to receive any greater amount pursuant to such sections than the
transferor Lender would have been entitled to receive in respect of the amount
of the participation transferred by such transferor Lender to such Participant
had no such transfer occurred.  No Participant shall have the right to consent
to any amendment to, or waiver of, any provision of this Agreement, except the
transferor Lender may provide in its agreement with the Participant that such
Lender will not, without the consent of the Participant, agree to any amendment
or waiver described in clause (a) through clause (h) of Section 10.04.

 

(c)           Subject to the last sentence of this paragraph (c) any Lender may,
in the ordinary course of its commercial banking business and in accordance with
applicable law, at any time sell to any Lender or any domestic banking affiliate
thereof, and, with (i) the consent of the Administrative Agent, and (ii) unless
an Event of Default shall have occurred and is then continuing, the consent of
the Co-Borrower (which shall not be unreasonably withheld), to one or more
additional banks or financial institutions (“Purchasing Lenders”) all or any
part of its rights and obligations under this Agreement and the Notes pursuant
to an Assignment and Acceptance Agreement, executed by such Purchasing Lender,
such transferor Lender and the Administrative Agent (and, in the case of an
Assignment and Acceptance Agreement relating to a Purchasing Lender that is not
then a Lender or a domestic banking affiliate thereof, also executed by the
Co-Borrowers), and delivered to the Administrative Agent for its acceptance. 
Upon such execution, delivery and acceptance from and after the effective date
specified in such Assignment and Acceptance Agreement, (i) the Purchasing Lender
thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance Agreement, have the

 

67

--------------------------------------------------------------------------------


 

rights and obligations of a Lender hereunder with Commitments as set forth
therein and (ii) the transferor Lender thereunder shall, to the extent provided
in such Assignment and Acceptance Agreement, be released from its obligations
under this Agreement arising after such transfer (and, in the case of an
Assignment and Acceptance Agreement covering all or the remaining portion of a
transferor Lender’s rights and obligations under this Agreement, such transferor
Lender shall cease to be a party hereto except as to Sections 3.07, 3.08, 3.09
and 10.03 for the period prior to the effective date).  Such Assignment and
Acceptance Agreement shall be deemed to amend this Agreement to the extent, and
only to the extent, necessary to reflect the addition of such Purchasing Lender
and the resulting adjustment of Commitment Proportions arising from the purchase
by such Purchasing Lender of all or a portion of the rights and obligations of
such transferor Lender under or in respect of this Agreement and the Notes.  On
or prior to the effective date specified in such Assignment and Acceptance
Agreement, the Co-Borrowers, at their own expense, shall execute and deliver to
the Administrative Agent, in exchange for the surrendered Notes, new Notes to
the order of such Purchasing Lender in an amount equal to the Commitments
assumed by it pursuant to such Assignment and Acceptance Agreement and, if the
transferor Lender has retained any Commitment hereunder, a new Note to the order
of the transferor Lender in an amount equal to such Commitment retained by it
hereunder.  Such new Notes shall be in a principal amount equal to the principal
amount of such surrendered Notes, shall be dated the effective date specified in
the Assignment and Acceptance Agreement and shall otherwise be in the form of
the Notes replaced thereby.  The Notes surrendered by the transferor Lender
shall be returned by the Administrative Agent to the Co-Borrowers marked
“cancelled”.  Anything in this Section 10.05 to the contrary notwithstanding,
(i) no transfer to a Purchasing Lender shall be made pursuant to this paragraph
(c) if such transfer by any one transferor Lender to any one Purchasing Lender
(other than a Purchasing Lender which is a Lender hereunder prior to such
transfer) (x) is in respect of less than $1,000,000 of the Commitments of such
transferor Lender or (y) if less than all of the Commitment of such transferor
Lender is transferred, after giving effect to such transfer the amount held by
any Transferor Lender would be less than $1,000,000 and (ii) each transfer to a
Purchasing Lender shall be made in the same pro-rata portion with respect to the
Revolving Credit Commitment, the Equipment Loan Commitment and the Term Loan
Commitment.  A Purchasing Lender shall be required to deliver the forms, if
applicable, required by Section 3.09.

 

(d)           The Administrative Agent shall maintain at its address referred to
in Section 10.01 a copy of each Assignment and Acceptance Agreement delivered to
it and a register (the “Register”) for the recordation of the names and
addresses of the Lenders and the commitments of, and principal amount of the
Loans owing to, each Lender from time to time.  The entries in the Register
shall be conclusive, in the absence of demonstrable error and the Co-Borrowers,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register as the owner of the Loans recorded therein for all
purposes of this Agreement.  The Register shall be available for inspection by
the Co-Borrowers or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

(e)           Upon its receipt of an Assignment and Acceptance Agreement
executed by a transferor Lender and a Purchasing Lender (and, in the case of a
Purchasing Lender that is not then a Lender or an Affiliate thereof, by the
Co-Borrowers) together with payment by the Purchasing Lender to the
Administrative Agent of a registration and processing fee of $3,500 if the
Purchasing Lender is not a Lender prior to the execution of an Assignment and
Acceptance

 

68

--------------------------------------------------------------------------------


 

Agreement and $2,500 if the Purchasing Lender is a Lender prior to the execution
of an Assignment and Acceptance Agreement, the Administrative Agent shall (i)
accept such Assignment and Acceptance Agreement, (ii) record the information
contained therein in the Register, and (iii) give prompt notice of such
acceptance and recordation to the Lenders and the Co-Borrowers.

 

(f)            Subject to Section 10.17, the Co-Borrowers authorize each Lender
to disclose to any Participant or Purchasing Lender (each, a “Transferee”) and
any prospective Transferee any and all financial information in such Lender’s
possession concerning the Co-Borrowers, the Guarantors and their respective
Affiliates which has been delivered to such Lender by or on behalf of the
Co-Borrowers pursuant to this Agreement or which has been delivered to such
Lender by the Co-Borrowers in connection with such Lender’s credit evaluation of
the Co-Borrowers and their Subsidiaries prior to entering into this Agreement.

 

(g)           Any Lender may at any time pledge or assign or grant a security
interest in all or any part of its rights under this Agreement and the other
Loan Documents, including any portion of its Notes, to any of the twelve (12)
Federal Reserve Banks organized under Section 4 of the Federal Reserve Act, 12
U.S.C. Section 341, provided that no such assignment shall release the
transferor Lender from its Commitments or its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party to this
Agreement.

 

SECTION 10.06.  No Waiver; Cumulative Remedies.  Neither any failure nor any
delay on the part of any Lender, the Issuing Lender or the Administrative Agent
in exercising any right, power or privilege hereunder or under any Note or any
other Loan Document shall operate as a waiver thereof, nor shall a single or
partial exercise thereof preclude any other or further exercise of any other
right, power or privilege.   The rights, remedies, powers and privileges herein
provided or provided in the other Loan Documents are cumulative and not
exclusive of any rights, remedies powers and privileges provided by law.

 

SECTION 10.07.  APPLICABLE LAW.  THIS AGREEMENT AND EACH NOTE SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OR CHOICE OF LAW.

 

SECTION 10.08.  SUBMISSION TO JURISDICTION; JURY WAIVER.  EACH CO-BORROWER
HEREBY IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF ANY FEDERAL OR
STATE COURT IN THE STATE OF NEW YORK, COUNTY OF NASSAU OR SUFFOLK IN ANY ACTION,
SUIT OR PROCEEDING BROUGHT AGAINST IT AND RELATED TO OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
CO-BORROWER HEREBY WAIVES AND AGREES NOT TO ASSERT BY WAY OF MOTION, AS A
DEFENSE OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR PROCEEDING ANY CLAIM THAT IT
IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH FEDERAL OR STATE COURTS,
THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT
THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS

 

69

--------------------------------------------------------------------------------


 

IMPROPER, OR THAT THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY OTHER
DOCUMENT OR INSTRUMENT REFERRED TO HEREIN OR THEREIN OR THE SUBJECT MATTER
HEREOF OR THEREOF MAY NOT BE LITIGATED IN OR BY SUCH FEDERAL OR STATE COURTS. 
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH CO-BORROWER AGREES NOT TO (a)
SEEK AND HEREBY WAIVES THE RIGHT TO ANY REVIEW OF THE JUDGMENT OF ANY SUCH
FEDERAL OR STATE COURT BY ANY COURT OF ANY OTHER NATION OR JURISDICTION WHICH
MAY BE CALLED UPON TO GRANT AN ENFORCEMENT OF SUCH JUDGMENT OR (b) ASSERT ANY
COUNTERCLAIM IN ANY SUCH SUIT, ACTION OR PROCEEDING UNLESS SUCH COUNTERCLAIM IS
A COMPULSORY COUNTERCLAIM UNDER APPLICABLE RULES OF CIVIL PROCEDURE.  EACH
CO-BORROWER AGREES THAT SERVICE OF PROCESS MAY BE MADE UPON IT BY CERTIFIED OR
REGISTERED MAIL TO THE ADDRESS FOR NOTICES SET FORTH IN THIS AGREEMENT OR ANY
METHOD AUTHORIZED BY THE LAWS OF NEW YORK.  EACH PARTY HERETO WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, ANY NOTE
OR ANY OTHER LOAN DOCUMENT.

 

SECTION 10.09.  Severability.  In case any one or more of the provisions
contained in this Agreement, any Note or in any other Loan Document should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby.

 

SECTION 10.10.  Reinstatement; Certain Payments.  If claim is ever made upon any
Lender, the Issuing Lender or the Administrative Agent for repayment or recovery
of any amount or amounts received by such Lender, the Issuing Lender or the
Administrative Agent in payment or on account of any of the Obligations under
this Agreement, such Lender, the Issuing Lender or the Administrative Agent, as
applicable, shall give prompt notice of such claim to the Co-Borrowers, and if
such Lender, the Issuing Lender or the Administrative Agent repays all or part
of said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such Lender, the Issuing Lender or
the Administrative Agent or any of its property, or (ii) any settlement or
compromise of any such claim effected by such Lender, the Issuing Lender or the
Administrative Agent with any such claimant, then and in such event each
Co-Borrower agrees that any such judgment, decree, order, settlement or
compromise shall be binding upon such Co-Borrower notwithstanding the
cancellation of any Note or other instrument evidencing the Obligations under
this Agreement or the termination of this Agreement, and the Co-Borrower shall
be and remain liable to such Lender, the Issuing Lender or the Administrative
Agent hereunder for the amount so repaid or recovered to the same extent as if
such amount had never originally been received by such Lender, the Issuing
Lender or the Administrative Agent, as the case may be.

 

SECTION 10.11.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, the Administrative Agent, the Issuing Lender, each Lender and
each of their respective Affiliates are each hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)

 

70

--------------------------------------------------------------------------------


 

at any time held and other indebtedness at any time owing by the Administrative
Agent, the Issuing Lender, any Lender or any Affiliate of any Lender to or for
the credit or the account of the Co-Borrowers or any of them, against any and
all the Obligations of the Co-Borrowers now or hereafter existing under this
Agreement and the Notes held by such Lender.  The rights of the Administrative
Agent, the Issuing Lender and of each Lender under this Section 10.11 are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) which they may have.

 

SECTION 10.12.  Joint and Several Obligations of the Co-Borrowers.   The
obligations of the Co-Borrowers hereunder constitute joint and several
obligations of the Co-Borrowers and may be enforced against any of the
Co-Borrowers to the full extent thereof without proceeding against the others.

 

SECTION 10.13.  Entire Agreement.   This Agreement, each of the other Loan
Documents and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire agreement among the parties,
relating to the subject matter hereof, and supercede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.

 

SECTION 10.14.  Counterparts.  This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which, taken together,
shall constitute one and the same instrument.

 

SECTION 10.15.  Headings.  Section headings used herein are for convenience of
reference only and are not to affect the construction of or be taken into
consideration in interpreting this Agreement.

 

SECTION 10.16.  Construction.  This Agreement is the result of negotiations
between, and has been reviewed by, each of the Co-Borrowers, the Administrative
Agent, the Lenders and their respective counsel.  Accordingly, this Agreement
shall be deemed to be the product of each party hereto, and no ambiguity shall
be construed in favor of or against any of the Co-Borrowers, the Administrative
Agent, or any Lender.

 

Confidentiality.  Each of the Administrative Agent, the Issuing Bank and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its and its Affiliates’
officers, directors, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority or quasi-regulatory authority (such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (iv)
in connection with the exercise of any remedies hereunder or under the other
Loan Documents or any suit, action or proceeding relating to the enforcement of
its rights hereunder or thereunder, (v) subject to an agreement containing
provisions substantially the same as those of this Section 10,17, to (A) any
actual or prospective assignee or pledge of or participant in any of its rights
or obligations under this Agreement and the other Loan Documents or (B) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary or any

 

71

--------------------------------------------------------------------------------


 

of their respective obligations, (vi) with the consent of the Borrower or (vii)
to the extent such Information becomes publicly available other than as a result
of a breach of this Section 10.17.  For the purposes of this Section,
“Information” shall mean all information received from any Co-Borrower or any of
its Subsidiaries and related to any such Person or their business, other than
any such information that was available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis prior to its disclosure by the
Co-Borrowers or their Subsidiaries; provided that, in the case of Information
received from a Co-Borrower or Subsidiary after the date hereof, such
information is clearly identified at the time of the delivery as confidential. 
Any person required to maintain the confidentiality of Information as provided
in this Section 10.17 shall be considered to have complied with its obligation
to do so if such person has exercised the same degree of care to maintain the
confidentiality of such Information as such person would accord its own
confidential information.

 

[next page is signature page]

 

72

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the Co-Borrowers and the Bank have caused this Agreement to
be duly executed by their duly authorized officers, as of the day and year first
above written.

 

 

THE CO-BORROWERS:

 

 

 

 

 

P&F INDUSTRIES, INC.

 

FLORIDA PNEUMATIC MANUFACTURING

 

CORPORATION

 

EMBASSY INDUSTRIES, INC.

 

GREEN MANUFACTURING, INC.
COUNTRYWIDE HARDWARE, INC.

 

NATIONWIDE INDUSTRIES, INC.
WOODMARK INTERNATIONAL, L.P.

 

By:

Countrywide Hardware, Inc., its General

 

 

Partner

 

 

 

By:

 

/s/ Joseph A. Molino, Jr.

 

 

 

Joseph A. Molino, Jr., the Vice President of
each of the foregoing corporations

 

73

--------------------------------------------------------------------------------


 

Revolving Credit Commitment: $7,800,000

CITIBANK, N.A.

 

as a Lender and as Administrative Agent

Term Loan Commitment:  $22,100,000

 

 

 

Equipment Loan Commitment:  $1,950,000

By:

    /s/ Stephen Kelly

 

Title: Vice President

Commitment Proportion: 65%

 

 

 

 

Lending Office for Prime Rate Loans:

 

 

 

Citibank, N.A.

 

730 Veterans Memorial Highway

 

Hauppauge, New York  11788

 

 

 

Lending Office for LIBOR Loans:

 

 

 

Citibank, N.A.

 

730 Veterans Memorial Highway

 

Hauppauge, New York  11788

 

 

 

Address for Notices:

 

 

 

Citibank, N.A.

 

730 Veterans Memorial Highway

 

Hauppauge, New York  11788

 

Att: Relationship Manager – P&F Industries, Inc.

 

Telecopy:  (631) 265-4888

 

74

--------------------------------------------------------------------------------


 

Revolving Credit Commitment: $4,200,000

HSBC BANK USA

 

as a Lender

Term Loan Commitment:  $11,900,000

 

 

 

Equipment Loan Commitment:  $1,050,000

By:

    /s/ Raymond Fincken

 

Title:  Vice President

Commitment Proportion: 35%

 

 

 

 

Lending Office for Prime Rate Loans:

 

 

 

HSBC Bank USA

 

534 Broad Hollow Road

 

Melville, New York 11747

 

 

 

Lending Office for LIBOR Loans:

 

 

 

HSBC Bank USA

 

534 Broad Hollow Road

 

Melville, New York 11747

 

 

 

Address for Notices:

 

 

 

HSBC Bank USA

 

534 Broad Hollow Road

 

Melville, New York 11747

 

Att: Relationship Manager – P&F Industries, Inc.

 

Telecopy: (631) 752-4340

 

75

--------------------------------------------------------------------------------